 



Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
By and Among
SESI, L.L.C.
(as Borrower),
SUPERIOR ENERGY SERVICES, INC.
(as Parent),
JPMORGAN CHASE BANK, N.A.,
Successor by Merger with Bank One, NA
(as Agent),
WELLS FARGO BANK, N.A.
Successor by Merger with Wells Fargo Bank Texas, N.A.
(as Syndication Agent)
WHITNEY NATIONAL BANK
(as Documentation Agent)
AND
THE LENDERS PARTY HERETO
 
As of October 31, 2005
 
JPMORGAN SECURITIES, INC.
(as Sole Lead Arranger and Sole Book Manager)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page No.
 
            ARTICLE I.     DEFINITIONS     2  
 
           
1.1.
  Definitions of Certain Terms Used Herein     2  
 
            ARTICLE II.     THE CREDITS     5  
 
           
2.1.
  Revolving Loans; Swing Line Loan     5  
2.2.
  Letters of Credit     5  
2.3.
  Types of Advances     5  
2.4.
  Commitment Fee; Reductions in Aggregate Revolving Loan Commitment     5  
2.5.
  Minimum Amount of Each Advance     5  
2.6.
  Prepayments     5  
2.7.
  Method of Selecting Types and Eurodollar Interest Periods for New Advances    
5  
2.8.
  Conversion and Continuation of Outstanding Advances     5  
2.9.
  Changes in Interest Rate, etc.     5  
2.10.
  Rates Applicable After Default     5  
2.11.
  Method of Payment     5  
2.12.
  Noteless Agreement; Evidence of Obligations     5  
2.13.
  Telephonic Notices     5  
2.14.
  Interest Payment Dates; Interest and Fee Basis     5  
2.15.
  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions     5  
2.16.
  Lending Installations     5  
2.17.
  Non-Receipt of Funds by the Agent     5  
2.18.
  Collateral     5  
 
            ARTICLE III.     YIELD PROTECTION; TAXES     5  
 
           
3.1.
  Yield Protection     5  
3.2.
  Changes in Capital Adequacy Regulations     5  
3.3.
  Availability of Types of Advances     5  
3.4.
  Funding Indemnification     5  
3.5.
  Taxes     5  
3.6.
  Lender Statements; Survival of Indemnity     5  
3.7.
  Replacement of Lender     5  
 
            ARTICLE IV.     CONDITIONS PRECEDENT     5  
 
           
4.1.
  Initial Advance     5  
4.2.
  Each Advance     5  
 
            ARTICLE V.     REPRESENTATIONS AND WARRANTIES     5  
 
           
5.1.
  Existence and Standing     5  
5.2.
  Authorization and Validity     5  
5.3.
  No Conflict; Government Consent     5  
5.4.
  Financial Statements     5  
5.5.
  Material Adverse Change     5  
5.6.
  Taxes     5  
5.7.
  Litigation and Contingent Obligations     5  
5.8.
  Subsidiaries     5  
5.9.
  ERISA     5  
5.10.
  Accuracy of Information     5  
5.11.
  Material Agreements     5  
5.12.
  Compliance With Laws     5  

i



--------------------------------------------------------------------------------



 



                      Page No.
5.13.
  Ownership of Properties     5  
5.14.
  Environmental Matters     5  
5.15.
  Investment Company Act     5  
5.16.
  Public Utility Holding Company Act     5  
5.17.
  Solvency     5  
 
            ARTICLE VI.     COVENANTS     5  
 
           
6.1.
  Financial Reporting     5  
6.2.
  Use of Proceeds     5  
6.3.
  Notice of Default     5  
6.4.
  Conduct of Business     5  
6.5.
  Taxes     5  
6.6.
  Insurance     5  
6.7.
  Compliance with Laws; Environmental Matters     5  
6.8.
  Maintenance of Properties     5  
6.9.
  Inspection     5  
6.10.
  Restricted Payments     5  
6.11.
  Funded Indebtedness     5  
6.12.
  Merger     5  
6.13.
  Sale of Assets     5  
6.14.
  Liens     5  
6.15.
  Acquisitions     5  
6.16.
  Transactions with Affiliates     5  
6.17.
  Appraisals     5  
6.18.
  Financial Covenants     5  
6.19.
  Plug and Abandonment Liabilities     5  
 
            ARTICLE VII.     DEFAULTS     5  
 
            ARTICLE VIII.     ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    
5  
 
           
8.1.
  Acceleration     5  
8.2.
  Amendments     5  
8.3.
  Preservation of Rights     5  
 
            ARTICLE IX.     GENERAL PROVISIONS     5  
 
           
9.1.
  Survival of Representations     5  
9.2.
  Governmental Regulation.     5  
9.3.
  Headings     5  
9.4.
  Entire Agreement     5  
9.5.
  Several Obligations; Benefits of this Agreement     5  
9.6.
  Expenses; Indemnification     5  
9.7.
  Numbers of Documents     5  
9.8.
  Accounting     5  
9.9.
  Severability of Provisions     5  
9.10.
  Nonliability of Lenders     5  
9.11.
  Confidentiality     5  
9.12.
  Nonreliance     5  
 
            ARTICLE X.     THE AGENT     5  
 
           
10.1.
  Appointment; Nature of Relationship     5  
10.2.
  Powers     5  
10.3.
  General Immunity     5  
10.4.
  No Responsibility for Loans, Recitals, etc     5  
10.5.
  Action on Instructions of Lenders     5  
10.6.
  Employment of Agents and Counsel     5  
10.7.
  Reliance on Documents; Counsel     5  

ii



--------------------------------------------------------------------------------



 



                      Page No.
10.8.
  Agent's Reimbursement and Indemnification     5  
10.9.
  Notice of Default     5  
10.10.
  Rights as a Lender     5  
10.11.
  Lender Credit Decision     5  
10.12.
  Successor Agent     5  
10.13.
  Agent's Fee; Arranger's Fee     5  
10.14.
  Delegation to Affiliates     5  
10.15.
  Execution of Collateral Documents     5  
10.16.
  Collateral Releases     5  
 
            ARTICLE XI.     SETOFF; RATABLE PAYMENTS     5  
 
           
11.1.
  Setoff     5  
11.2.
  Ratable Payments     5  
 
            ARTICLE XII.     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS  
  5  
 
           
12.1.
  Successors and Assigns     5  
12.2.
  Participations     5  
12.3.
  Assignments     5  
12.4.
  Dissemination of Information     5  
12.5.
  Tax Treatment     5  
 
            ARTICLE XIII.     NOTICES     5  
 
           
13.1.
  Notices     5  
13.2.
  Change of Address     5  
 
            ARTICLE XIV     COUNTERPARTS     5  
 
           
14.1
  Counterparts     5  
 
            ARTICLE XV.     CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF
JURY TRIAL     5  
 
           
15.1.
  CHOICE OF LAW     5  
15.2.
  CONSENT TO JURISDICTION     5  
15.3.
  WAIVER OF JURY TRIAL     5  

SCHEDULES AND EXHIBITS
SCHEDULE 1 (Commitment Amounts of the Lenders)
SCHEDULE 2 (Pricing Schedule)
SCHEDULE 3 (List of Borrower’s Subsidiaries)
EXHIBIT A (Compliance Certificate)
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
EXHIBIT B (Assignment Agreement)
SCHEDULE 1 TO ASSIGNMENT AGREEMENT
ATTACHMENT TO SCHEDULE 1 TO ASSIGNMENT AGREEMENT

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 31, 2005,
is among SESI, L.L.C., as Borrower, SUPERIOR ENERGY SERVICES, INC., as Parent,
JPMORGAN CHASE BANK, N.A., successor by merger with Bank One, NA, as Agent,
WELLS FARGO BANK, N.A., successor by merger with Wells Fargo Bank Texas, N.A.,
as Syndication Agent, WHITNEY NATIONAL BANK, as Documentation Agent, and the
lenders party hereto, who agree as follows:
RECITALS
     A.      Superior Energy Services, Inc., (the “Parent”), SESI, L.L.C.
(“Borrower”), Agent, Syndication Agent, Documentation Agent and the Lenders
party thereto have executed an Amended and Restated Credit Agreement dated as of
August 14, 2003 providing for a Term Loan One in the original principal amount
of $35,000,000 (with a current principal balance of $24,500,000), a Term Loan
Two in the original principal amount of $32,000,000 (with a current principal
balance of $14,000,000) and a Revolving Loan in the aggregate principal amount
of $75,000,000 (all of the foregoing, as amended, the “2003 Credit Agreement”).
     B.      The Borrower has requested (i) a $75,000,000 increase in the
aggregate principal amount of the Revolving Loan from $75,000,000 to
$150,000,000 (with an option to further increase the principal amount of the
Revolving Loan from $150,000,000 to up to $250,000,000); (ii) a refinancing and
repayment in full of Term Loan One and Term Loan Two with advances under the
Revolving Loan; and (iii) certain other modifications to the Credit Agreement.
The Agent and the Lenders have accepted such requests on the terms and
conditions set forth below.
     C.      The parties hereto wish to reflect the foregoing transactions
through an amendment and restatement of the 2003 Credit Agreement.
     NOW, THEREFORE, in consideration of their mutual covenants and
undertakings, the Borrower, Parent, Agent, Syndication Agent, Documentation
Agent and the Lender hereby amend and restate the 2003 Credit Agreement in full
to read as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1.      Definitions of Certain Terms Used Herein. As used in this
Agreement, the following terms shall have the following meanings:
     “Acquisition” means any transaction, or series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business concern or all or
substantially all of the assets of any firm, corporation or limited liability
company or division thereof that is a going business concern, whether through
purchase of assets, merger or otherwise, or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interest of a partnership or limited liability company; “Acquisition”
shall not include the formation of a Wholly-Owned Subsidiary of the Borrower or
any Wholly-Owned Subsidiary of any Wholly-Owned Subsidiary of the Borrower.
     “Additional Contingent Consideration” means consideration payable by the
Borrower or its Subsidiaries to sellers subsequent to the closing of an
Acquisition that is dependent on the performance of the acquired company
following the Acquisition. Notwithstanding the foregoing definition, the amount
of Additional Contingent Consideration to be included for the purposes of
determining the financial covenants in Section 6.18, shall be the amount of
Additional Contingent Consideration (excluding any accrued interest) which
through the date of determination of such covenant and based on the performance
of the acquired company through the date of determination of such covenant, the
Borrower reasonably anticipates paying to the sellers within the 12 months
following the date of determination.
     “Adjusted Leverage Ratio” is defined in Section 6.18.3.
     “Advance” means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, (ii) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Eurodollar Interest Period, or (iii) made by the Agent on the Swing
Line Loan.
     “Affected Lender” is defined in Section 3.7.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 20% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

2



--------------------------------------------------------------------------------



 



     “Agent” means JPMorgan Chase Bank, N.A., in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.
“Agents” means the Agent, Wells Fargo Bank, N.A., as Syndication Agent and
Whitney National Bank, as Documentation Agent.
     “Aggregate Revolving Loan Commitment” means the aggregate of the Revolving
Loan Commitments of all the Lenders, as reduced from time to time pursuant to
the terms hereof.
     “Agreement” means this amended and restated credit agreement, as it may be
amended or modified and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day or (ii) the Federal Funds
Effective Rate for such day plus 1/2% per annum. “Prime Rate” means a rate per
annum equal to the prime rate of interest announced from time to time by
JPMorgan Chase Bank, N.A. (which is not necessarily the lowest rate charged to
any customer), changing when and as said prime rate changes. “Federal Funds
Effective Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Chicago time) on such day
on such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent in its sole discretion.
     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which commitment fees are accruing on the unused portion of the Aggregate
Revolving Loan Commitment at such time as set forth in the Pricing Schedule.
     “Applicable Letter of Credit Fee Rate” means, at any time, with respect to
Letters of Credit, the percentage rate per annum which is applicable at such
time as set forth in the Pricing Schedule.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.
     “Arranger” means JPMorgan Securities, Inc. and its successors.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Assignment Agreement” means any assignment agreement in the form of
Exhibit B, executed and delivered pursuant to Section 12.3.
     “Authorized Officer” means any of the President, any Vice President, Chief
Financial Officer or Treasurer of the Borrower, acting singly.

3



--------------------------------------------------------------------------------



 



     “Borrower” means SESI, L.L.C., a Delaware limited liability company, and
its successors and assigns.
     “Borrowing Date” means a date on which an Advance is made hereunder.
     “Borrowing Notice” is defined in Section 2.7.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New Orleans for the conduct of substantially
all of their commercial lending activities, interbank wire transfers can be made
on the Fedwire system and dealings in United States dollars are carried on in
the London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in New Orleans for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.
     “Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, excluding (i) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss,
(ii) leasehold improvement expenditures for which the Borrower or a Subsidiary
is reimbursed promptly by the lessor, (iii) expenditures constituting
consideration for Permitted Acquisition, and (iv) oil and gas properties
acquired by Borrower or a Subsidiary.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
     “Capitalized Lease Expenses” means, with reference to any period, the lease
expenses of the Borrower and its Subsidiaries with respect to Capitalized Leases
calculated on a consolidated basis for such period.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
     “Change” is defined in Section 3.2.
     “Change in Control” means the acquisition, after the date hereof, by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 35% or more of the outstanding
shares of voting stock of the Parent.
     “Closing Date” means the date upon which the conditions precedent to the
initial Advance have been satisfied or waived by the Lenders and the initial
Revolving Loans are made under this Agreement.

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral” shall mean all of the types of property described in
Section 2.18, or as otherwise described as such in any Collateral Documents.
     “Collateral Documents” means, collectively, all guaranties and all security
agreements, financing statements, mortgages, deeds of trust, assignments
creating and perfecting security interests, liens, or encumbrances in the assets
of the Borrower and its Subsidiaries in favor of the Agent, for the benefit of
the Lenders to secure the Secured Obligations.
     “Commitment” means, for each Lender, collectively, such Lender’s Revolving
Loan Commitment.
     “Compliance Certificate” means the certificate required from the Borrower
from time to time in the form of Exhibit A, signed by an Authorized Officer of
the Borrower.
     “Conversion/Continuation Notice” is defined in Section 2.8.
     “Default” means an event described in Article VII.
     “Domestic Subsidiaries” means Subsidiaries of the Borrower incorporated or
organized under the laws of any state of the United States of America.
     “EBITDA” means Net Income plus, to the extent deducted in determining Net
Income, (i) Interest Expense, (ii) Income Taxes, (iii) depreciation expense,
(iv) amortization expense, (v) other non-cash charges, and (vi) extraordinary
losses, minus, to the extent included in determining Net Income, extraordinary
gains, all calculated for the Parent, Borrower and Borrower’s Subsidiaries on a
consolidated basis; provided, however, that following a Permitted Acquisition by
the Borrower or any of its Subsidiaries, calculation of EBITDA for the fiscal
quarter in which such Permitted Acquisition occurred and each of the three
fiscal quarters immediately following such Permitted Acquisition shall be made
on a Pro Forma Basis.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
     “Equity Issuance” means the issuance, sale or other disposition by the
Parent of its capital stock, any rights, warrants or options to purchase or
acquire any shares of its capital stock or any other security representing,
convertible into or exchangeable for an equity interest in the Parent.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

5



--------------------------------------------------------------------------------



 



     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Eurodollar Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in U.S. dollars as reported by any
generally recognized information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Eurodollar Interest Period, and
having a maturity equal to such Eurodollar Interest Period, provided that,
(i) if no such British Bankers’ Association Interest Settlement Rate is
available to the Agent, the applicable Eurodollar Base Rate for the relevant
Eurodollar Interest Period shall instead be the rate determined by the Agent to
be the rate at which JPMorgan Chase Bank, N.A. or one of its Affiliate banks
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Eurodollar Interest Period, in the approximate
amount of JPMorgan Chase Bank, N.A.’s relevant Eurodollar Loan and having a
maturity equal to such Eurodollar Interest Period.
     “Eurodollar Interest Period” means, with respect to a Eurodollar Advance, a
period of one, two, three months or six months (or other period acceptable to
all of the Lenders) commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Eurodollar Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months (or
other period acceptable to all of the Lenders) thereafter, provided, however,
that if there is no such numerically corresponding day in such next, second or
third succeeding month, such Eurodollar Interest Period shall end on the last
Business Day of such next, second or third succeeding month. If an Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day. Notwithstanding the foregoing, from the period from the
Closing Date through the earlier of the completion of the syndication of the
Obligations or 90 days after the Closing Date, at the Agent’s option, the
Eurodollar Interest Period shall not exceed 14 days.
     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Eurodollar Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Eurodollar Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Eurodollar Interest Period, plus (ii) the Applicable Margin.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.

6



--------------------------------------------------------------------------------



 



     “Floating Rate” means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.10, bears interest at the Floating Rate.
     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.
     “Funded Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances, or other instruments, (v) obligations to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person; and (viii) all reimbursement
obligations relating to letters of credit, bankers’ acceptances and similar
instruments (but excluding performance bonds).
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America, applied in a manner consistent
with that used in preparing the financial statements referred to in Section 5.4.
     “Income Taxes” means, with reference to any period, all federal, state and
local income taxes paid or provided for (accrued) by the Parent, Borrower and
Borrower’s Subsidiaries, calculated on a consolidated basis for such period.
     “Interest Expense” means, with reference to any period, the interest
expense of the Parent, Borrower and Borrower’s Subsidiaries calculated on a
consolidated basis for such period, and, in the case of a Permitted Acquisition,
imputed interest determined as set forth in the definition of Pro Forma Basis.
     “Issuing Lender” is defined in Section 2.2.1.
     “Lenders” means the lending institutions listed on Schedule 1 hereto (as
amended or replaced from time to time) and their respective successors and
assigns. Unless otherwise specified herein, the term “Lenders” includes the
Agent in its capacity as a lender.
     “Lending Installation” means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent listed on
Schedule 1 hereto (or any superseding Schedule 1) or otherwise selected by such
Lender or the Agent pursuant to Section 2.16.

7



--------------------------------------------------------------------------------



 



     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued by a Lender upon the application of the Borrower or
any of its Subsidiaries as set forth in Section 2.2.
     “Leverage Ratio” is defined in Section 6.18.2.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
     “Loan” means, with respect to a Lender, such Lender’s loan (including the
Swing Line Loan) made pursuant to Article II (or any conversion or continuation
thereof), and all Revolving Loans, whether made or continued as or converted to
Floating Rate Loans or Eurodollar Loans.
     “Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.12 and the Collateral Documents.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Parent, Borrower and Borrower’s Subsidiaries taken as a
whole, (ii) the ability of the Parent or Borrower to perform its obligations
under the Loan Documents or (iii) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agent or the Lenders thereunder.
     “Material Indebtedness” is defined in Section 7.5.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Equity Proceeds” means the aggregate cash proceeds received by the
Parent in respect of any Equity Issuance, net of (without duplication) the
direct costs relating to such Equity Issuance (including without limitation,
legal, accounting and investment banking fees and underwriting discounts and
commissions).
     “Net Income” means, with reference to any period, the net income (or loss)
of the Parent, Borrower and Borrower’s Subsidiaries calculated on a consolidated
basis for such period.
     “Net Worth” means, as of any time, total stockholders’ equity of the
Parent, Borrower and Borrower’s Subsidiaries calculated on a consolidated basis
as of such time.
     “Non-U.S. Lender” is defined in Section 3.5(iv).
     “Note” means any Revolving Note or the Swing Line Note.
     “Obligations” means all obligations of the Borrower to the Lenders, from
time to time, arising under the Loan Documents, including without limitation,
all unpaid principal of and accrued and unpaid interest on the Loans, all
commercial and standby letters of credit and bankers acceptances, issued by any
Lender, all accrued and unpaid fees and all expenses,

8



--------------------------------------------------------------------------------



 



reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Agent or any indemnified party arising under the Loan
Documents.
     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
     “Other Taxes” is defined in Section 3.5(ii).
     “Participants” is defined in Section 12.2.1.
     “Parent” means Superior Energy Services, Inc., a Delaware corporation and
the sole member of the Borrower.
     “Payment Date” means the last day of each month.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Acquisition” means an Acquisition permitted by the terms of
Section 6.15, or otherwise consented to by the Agent and the Required Lenders.
     “Permitted Liens” is defined in Section 6.14.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower may have any liability.
     “Pricing Schedule” is the pricing schedule set forth on Schedule 2.
     “Pro Forma Basis” means, following a Permitted Acquisition, the calculation
of the Funded Indebtedness and EBITDA components of the Leverage Ratio and fixed
charge coverage ratio for the fiscal quarter in which such Permitted Acquisition
occurred and each of the three fiscal quarters immediately following such
Permitted Acquisition with reference to the audited historical financial results
of the Person, business, division or group of assets acquired in such Permitted
Acquisition (or if such audited historical financial results are not available,
such management prepared financial statements as are acceptable to the Agent)
and the Borrower and its Subsidiaries for the applicable test period after
giving effect on a pro forma basis to such Permitted Acquisition and assuming
that such Permitted Acquisition had been consummated at the beginning of such
test period. For purposes of calculating the EBITDA on a Pro Forma Basis,
(i) the Borrower may exclude expenses reasonably believed by the Borrower will
be saved as a result of the Acquisition, but only to the extent approved by the
Agent in writing, and (ii) the Borrower shall include in such calculation, as
imputed interest expense, interest on the cash paid by the Borrower to the
sellers in connection with the Permitted Acquisition, during such test

9



--------------------------------------------------------------------------------



 



period at the Eurodollar Rate (assuming a 3-month Eurodollar Interest Period) as
of the last day of such test period.
     “Pro Rata Share” means, with respect to any Lender making a Revolving Loan,
at any time, the percentage obtained by dividing (i) the Lender’s Revolving Loan
Commitment at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (ii) the sum of the
aggregate amount of the Aggregate Revolving Loan Commitment at such time,
provided, however, that if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means, with
respect to any Lender at any time, the percentage obtained by dividing (x) the
Revolving Loans outstanding at such time (excluding the amounts outstanding on
the Swing Line Loan) by (y) the aggregate amount of Revolving Loans outstanding
hereunder at such time.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Purchasers” is defined in Section 12.3.1.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between the
Borrower and any Lender or Affiliate thereof which is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events

10



--------------------------------------------------------------------------------



 



as to which the PBGC has by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within 30 days of the occurrence of such event,
provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.
     “Reports” is defined in Section 9.6.
     “Required Lenders” means Lenders whose Aggregate Pro Rata Shares, in the
aggregate, are greater than 50%, but in any event, at least two Lenders.
     “Reserve Requirement” means, with respect to an Eurodollar Interest Period,
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.
     “Revolving Loan” is defined in Section 2.1.1.
     “Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans not exceeding the amount set forth on Schedule 1
under the caption “Revolving Loan Commitment” (as amended or replaced from time
to time) or as set forth in any Assignment Agreement relating to any assignment
that has become effective pursuant to Section 12.3, as such amount may be
modified from time to time pursuant to the terms hereof.
     “Revolving Loan Termination Date” means October 31, 2008 or any earlier
date upon which the Aggregate Revolving Loan Commitment is reduced to zero or
otherwise terminated pursuant to the terms of Section 2.4.
     “Revolving Note” means any promissory note evidencing Revolving Loans
issued at the request of a Lender pursuant to Section 2.12.
     “Risk-Based Capital Guidelines” is defined in Section 3.2.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Secured Obligations” means, collectively, (i) the Obligations and (ii) all
Rate Management Obligations owing to one or more Lenders.
     “Subsidiary” means (i) any corporation, more than 50% of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by the Borrower or by one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries, or (ii) any
partnership, limited liability company, association, joint

11



--------------------------------------------------------------------------------



 



venture or similar business organization, more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.
     “Substantial Portion” means, with respect to the Property of the Borrower
and its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the Net Income of the Borrower and its Subsidiaries
as reflected in the financial statements referred to in clause (i) above.
     “Swing Line Loan” is defined in Section 2.1.4.
     “Swing Line Note” means the promissory note evidencing the Swing Line Loan.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
     “Transferee” is defined in Section 12.4.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance.
     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

12



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
     2.1.       Revolving Loans; Swing Line Loan.
     2.1.1.    Making the Revolving Loans. From and including the Closing Date
and prior to the Revolving Loan Termination Date, each Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make revolving loans
to the Borrower from time to time in amounts not to exceed in the aggregate at
any one time outstanding the amount of its Revolving Loan Commitment (each
individually a “Revolving Loan” and, collectively, the “Revolving Loans”).
Subject to the provisions of Section 2.1.3 below, the maximum aggregate amount
of the Revolving Loan Commitments shall be $150,000,000. Each Advance under this
Section 2.1.1 shall consist of Revolving Loans made by each Lender ratably in
proportion to such Lender’s respective Pro Rata Share, it being understood that
no Lender shall be responsible for any failure by any other Lender to perform
its obligation to make any Revolving Loan hereunder nor shall the Revolving Loan
Commitment of any Lender be increased or decreased as a result of any such
failure. Subject to the terms of this Agreement, the Borrower may borrow, repay
and reborrow Revolving Loans at any time prior to the Revolving Loan Termination
Date. The Revolving Loan Commitments of the Lenders shall expire on the
Revolving Loan Termination Date. On the Revolving Loan Termination Date, the
Borrower shall repay in full the outstanding principal balance of the Revolving
Loans. To the extent that a Lender’s Pro Rata Share as shown on Schedule 1 is
different for such Lender’s Pro Rata Share under the 2003 Credit Agreement, such
Lender hereby assigns or accepts the interests of the other Lenders’ Pro Rata
Shares in order to reflect such difference.
     2.1.2.    Foreign Currencies. At any time prior to the Revolving Loan
Termination Date, each Lender severally agrees, on terms and conditions to be
set forth in an amendment to this Agreement, to make revolving loans to the
Borrower in one or more foreign currencies in amounts not to exceed in the
aggregate at any one time outstanding the equivalent amount of $50,000,000.
Following such request, the Borrower, Agent and Lenders shall negotiate an
amendment to this Agreement specifying (i) the applicable currency or
currencies, (ii) setting forth the applicable interest rates, maturity dates and
repayment and prepayment terms, (iii) providing for the calculation of all
financial covenants and other monetary limitations in equivalent United States
Dollars, and (iv) setting forth such other provisions as the Agent and the
Required Lenders shall require.
     2.1.3    Increase of Revolving Loans. The Borrower and the Agent, without
the consent of any other Lenders, may increase the aggregate of the Revolving
Loan Commitments up to the aggregate amount of $250,000,000, by either or both
of the following methods: (i) one or more existing Lenders increases its
Revolving Loan Commitment and/or (ii) one or more additional banks or other
entities issue Revolving Loan Commitments and become parties to and Lenders
under this Agreement; provided, that each of the Lenders shall have the first
right to increase its Revolving Loan Commitment in an amount equal to its Pro
Rata Share of the total increase in the Revolving Loan Commitments; and provided
further that any new Lender shall be (A) a state or national commercial bank
located in the United States or (B) a bank organized under a jurisdiction other
than the United States, provided that such foreign bank has provided the Agent

13



--------------------------------------------------------------------------------



 



and the Borrower with the tax forms prescribed in Section 6.5 hereof, and
provided further that such foreign bank shall not transfer its interests, rights
or obligations under this Agreement to any Affiliate of such foreign bank unless
such Affiliate provides the Agent and the Borrower with the aforesaid tax forms.
No Lender shall be required to increase its Revolving Loan Commitment. In the
event of either or both of (i) and (ii) above, the Agent shall amend and restate
Schedule 1 hereto to reflect the revised Revolving Loan Commitments of all
Lenders and their adjusted Pro Rata Shares; the Agent shall promptly distribute
the revised Schedule 1 to the Borrower and to all Lenders. Any additional
Lenders shall become a party to this Agreement by delivering to the Agent an
executed signature page of this Agreement. The Borrower shall execute and
deliver new Line of Credit Notes to existing Lenders for the increased amount of
their Revolving Loan Commitments and shall deliver new Line of Credit Notes to
new Lenders for the amount of their Revolving Loan Commitments.
     2.1.4.    Making the Swing Line Loan. From and including the Closing Date,
and prior to the Revolving Loan Termination Date, the Agent agrees, on the terms
and conditions set forth in this Agreement, to make a revolving loan to the
Borrower from time to time in amounts not to exceed in the aggregate at any one
time outstanding $10,000,000 (the “Swing Line Loan”). Subject to the terms of
this Agreement, the Borrower may borrow, repay and reborrow amounts on the Swing
Line Loan at any time prior to the Revolving Loan Termination Date. The
aggregate principal amount outstanding on the Swing Line Loan shall constitute a
portion of the Aggregate Revolving Loan Commitments (thereby reducing the
amounts available under the Aggregate Revolving Loan Commitments for Revolving
Loans and Letters of Credit on a dollar-for-dollar basis). The Swing Line Loan
shall bear interest at the Floating Rate. The Swing Line Loan shall be
considered a part of the Revolving Loans and any principal amounts outstanding
on the Swing Line Loan for five (5) Business Days shall be repaid through an
Advance on the Revolving Loans, whether or not an Unmatured Default or Default
has occurred and is existing, except that the Borrower shall repay the Swing
Line Loan in whole or in part immediately upon demand by the Agent, and failure
to do so shall constitute a Default.
     2.2.      Letters of Credit.
     2.2.1    Issuance of Letters of Credit. From and including the Closing
Date, the Agent or, with the approval of the Borrower, any Lender (the “Issuing
Lender”) shall issue one or more Letters of Credit for the account of the
Borrower or any of its Subsidiaries, pursuant to the Issuing Lender’s standard
form of application for letters of credit. The aggregate face amount of all
outstanding Letters of Credit (i) shall constitute a portion of the Aggregate
Revolving Loan Commitments (thereby reducing the Revolving Loan Commitments
available for Revolving Loans on a dollar-for-dollar basis), and (ii) shall not
exceed $35,000,000. If the expiry date of a Letter of Credit is initially after
the Revolving Loan Termination Date, and if the Revolving Loan Termination Date
is not extended to a date after the expiry date of the Letter of Credit, then
the Borrower shall, not later than five Business Days prior to the Revolving
Loan Termination Date, either cause the Letter of Credit to be returned to the
Issuing Lender, or secure the Letter of Credit by delivering to the Issuing
Lender, for the benefit of the Lenders, one of the following: (i) cash in the
face amount of the Letter of Credit which shall be held in pledge until the
Letter of Credit is paid or expires without being drawn upon; or (ii) a backup
letter of credit issued by a financial institution acceptable to the Agent and
the Issuing Lender in their sole discretion, for

14



--------------------------------------------------------------------------------



 



the benefit of the Issuing Lender, in the face amount of the Letter of Credit
and on terms satisfactory to the Agent and the Issuing Lender.
     2.2.2    Risk Participation. Immediately upon the issuance of a Letter of
Credit by the Issuing Lender, each other Lender shall be deemed to have
automatically, unconditionally and irrevocably (except as provided for in
Section 10.8) purchased from the Issuing Lender an undivided interest and
participation in such Letter of Credit, the obligations in respect thereof, and
the liability of the Issuing Lender, equal to the face amount of such Letter of
Credit multiplied by such Lender’s Pro Rata Share.
     2.2.3    Letter of Credit Fees. (a) The Borrower agrees to pay the Issuing
Lender a fronting fee in an amount agreed between the Borrower and the Issuing
Lender (but not less than 0.125% per annum on the face amount of the Letter of
Credit), payable quarterly in arrears on the last day of each calendar quarter,
for the term of the Letter of Credit, together with the Issuing Lender’s
customary letter of credit issuance and processing fees. The fronting fee and
customary letter of credit issuance and processing fees shall be retained by the
Issuing Lender and shall not be shared with the other Lenders;
     (b)      In addition, the Borrower agrees to pay the Agent a fee equal to
the Applicable Letter of Credit Fee Rate (on a per annum basis) shown on the
Pricing Schedule times the aggregate face amount of all outstanding Letters of
Credit (as reduced from time to time), payable quarterly in arrears on the last
day of each calendar quarter, for the term of the Letter of Credit and shall be
shared by the Issuing Lender and the other Lenders on the basis of each Lender’s
Pro Rata Share.
     2.2.4    Guaranty of Subsidiaries. The Borrower hereby absolutely and
unconditionally guarantees the prompt and punctual payment of all Obligations of
all Subsidiaries to the Agent and Lenders arising from the issuance of any
Letters of Credit for the account of one or more Subsidiaries.
     2.3.      Types of Advances. The Advances must be either Floating Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.7 and 2.8.
     2.4.      Commitment Fee; Reductions in Aggregate Revolving Loan
Commitment; Upfront Fee. (a) The Borrower agrees to pay to the Agent, to be
shared by the Lenders on the basis of each Lender’s Pro Rata Share, a commitment
fee at a per annum rate equal to the Applicable Fee Rate on the daily unused
portion of the Aggregate Revolving Loan Commitment from the date hereof to and
including the Revolving Loan Termination Date, payable quarterly in arrears on
last day of each calendar quarter hereafter and on the Revolving Loan
Termination Date. For the purposes hereof, “unused portion” shall mean the
Aggregate Revolving Loan Commitment, minus the aggregate principal amount
outstanding on all Revolving Loans, minus the aggregate face amount of all
outstanding Letters of Credit. Swing Line Loans shall not count as usage of any
Lender’s Revolving Loan Commitment for purposes of calculating the commitment
fee due hereunder.

15



--------------------------------------------------------------------------------



 



     (b)      The Borrower may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Lenders in integral multiples
of $1,000,000, upon at least five Business Days’ written notice to the Agent,
which notice shall specify the amount of any such reduction, provided, however,
that the amount of the Aggregate Revolving Loan Commitment may not be reduced
below the aggregate principal amount of the outstanding Revolving Loans, the
Swing Line Loan and the aggregate face amount of all outstanding Letters of
Credit. All accrued commitment fees shall be payable on the effective date of
any termination of the obligations of the Lenders to make Revolving Loans
hereunder.
     (c)      On the Closing Date, the Borrower shall pay the Agent, for the
ratable benefit of the Lenders, an upfront fee equal to 0.25% of the Aggregate
Revolving Loan Commitment.
     2.5.      Minimum Amount of Each Advance. Each Eurodollar Advance shall be
in the minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay a Swing
Line Loan) shall be in the minimum amount of $200,000 (and in multiples of
$100,000, if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the unused Aggregate Revolving Loan Commitment.
     2.6.      Prepayments.
     2.6.1.    Optional Prepayments. The Borrower may from time to time pay,
without penalty or premium, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof, any portion of the outstanding
Floating Rate Advances (or the full outstanding balance of all Floating Rate
Advances, if less than such minimum), upon one Business Days’ prior notice to
the Agent. The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but otherwise without
penalty or premium, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $100,000 in excess thereof, any portion (or the full outstanding
balance of all Eurodollar Advances, if less than such minimum) of the
outstanding Eurodollar Advances upon five Business Days’ prior notice to the
Agent.
     2.7.      Method of Selecting Types and Eurodollar Interest Periods for New
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Eurodollar Interest Period applicable thereto from time
to time. The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 10:00 a.m. (New Orleans time) at least one Business Day
before the Borrowing Date of each Floating Rate Advance (other than a Swing Line
Loan) and three Business Days before the Borrowing Date for each Eurodollar
Advance, specifying:

  (i)   the Borrowing Date, which shall be a Business Day, of such Advance;    
(ii)   the aggregate amount of such Advance;     (iii)   the Type of Advance
selected; and     (iv)   in the case of each Eurodollar Advance, the Eurodollar
Interest Period applicable thereto.

16



--------------------------------------------------------------------------------



 



Not later than noon (Central time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available in New Orleans
to the Agent at its address specified pursuant to Article XIII. The Agent will
make the funds so received from the Lenders available to the Borrower at the
Agent’s aforesaid address.
     The Borrower shall not be entitled to more than six Eurodollar Rate
tranches and one Floating Rate tranche at any one time on the Revolving Loan.
     2.8.      Conversion and Continuation of Outstanding Advances. Floating
Rate Advances (other than Swing Line Loans) shall continue as Floating Rate
Advances unless and until such Floating Rate Advances are converted into
Eurodollar Advances pursuant to this Section 2.8 or are repaid. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Eurodollar Interest Period therefor, at which time such Eurodollar
Advance shall be automatically converted into a Floating Rate Advance unless
(x) such Eurodollar Advance is or was repaid in accordance with Section 2.6 or
(y) the Borrower shall have given the Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Eurodollar Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Eurodollar Interest Period. Subject to the terms of Section 2.5, the Borrower
may elect from time to time to convert all or any part of a Floating Rate
Advance into a Eurodollar Advance. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurodollar Advance or continuation of a Eurodollar Advance
not later than 10:00 a.m. (New Orleans time) at least three Business Days prior
to the date of the requested conversion or continuation, specifying:

  (i)   the requested date, which shall be a Business Day, of such conversion or
continuation,     (ii)   the aggregate amount and Type of the Advance which is
to be converted or continued, and     (iii)   the amount of such Advance which
is to be converted into or continued as a Eurodollar Advance and the duration of
the Eurodollar Interest Period applicable thereto.

     2.9.      Changes in Interest Rate, etc.. Each Floating Rate Advance (other
than a Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.8, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.8 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Eurodollar
Interest Period applicable thereto to (but not

17



--------------------------------------------------------------------------------



 



including) the last day of such Eurodollar Interest Period at the interest rate
determined by the Agent as applicable to such Eurodollar Advance based upon the
Borrower’s selections under Sections 2.7 and 2.8 and otherwise in accordance
with the terms hereof. No Eurodollar Interest Period with respect to any
Revolving Loan may end after the Revolving Loan Termination Date. The Borrower
shall use commercially reasonable efforts to select Eurodollar Interest Periods
so that it is not necessary to repay any portion of a Eurodollar Advance prior
to the last day of the applicable Eurodollar Interest Period in order to make a
mandatory repayment required by this Agreement.
     2.10.     Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.7 or 2.8, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Eurodollar Interest
Period at the rate otherwise applicable to such Eurodollar Interest Period plus
2% per annum and (ii) each Floating Rate Advance shall bear interest at a rate
per annum equal to the Floating Rate in effect from time to time plus 2% per
annum, provided that, during the continuance of a Default under Section 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above shall be
applicable to all Advances without any election or action on the part of the
Agent or any Lender.
     2.11.     Method of Payment. All payments of the Secured Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrower, by noon (Central time) on the
date when due and, shall (except with respect to repayment of the Swing Line
Loan) be applied ratably by the Agent among the Lenders. Each payment delivered
to the Agent for the account of any Lender shall be delivered promptly by the
Agent to such Lender in the same type of funds that the Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender. The Agent is
hereby authorized to charge the account of the Borrower maintained with the
Agent for each payment of principal, interest and bank fees as they become due
hereunder; all other fees due hereunder shall be paid by Borrower upon the
receipt of an invoice at Borrower’s address.
     2.12.     Noteless Agreement; Evidence of Obligations. (i) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the Obligations of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (ii)      The Agent shall also maintain accounts in which it will record
(a) the amount of each Loan made hereunder, the Type thereof and the Eurodollar
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable

18



--------------------------------------------------------------------------------



 



from the Borrower to each Lender hereunder and (c) the amount of any sum
received by the Agent hereunder from the Borrower and each Lender’s share
thereof.
     (iii)      The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.
     (iv)      Any Lender may request that its Revolving Loans, or the Agent may
request that its Swing Line Loan, be evidenced by a Note. In such event, the
Borrower shall execute and deliver to such Lender a Note for such Loans payable
to the order of such Lender in a form supplied by the Agent and acceptable to
such Lender. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.3, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (i)
and (ii) above.
     2.13.     Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices made by any
person or persons the Agent or any Lender in good faith believes to be acting on
behalf of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, if such confirmation is requested by the Agent
or any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.
     2.14.     Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof and at maturity.
Interest at the Floating Rate shall be calculated for actual days elapsed on the
basis of a 365-day (366-day in leap year) basis. Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Eurodollar
Interest Period (or if the applicable Eurodollar Interest Period is greater than
three months, on the last day of the third month of such Eurodollar Interest
Period), on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest at the Eurodollar Rate and
commitment fees shall be calculated for actual days elapsed on the basis of a
360-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

19



--------------------------------------------------------------------------------



 



     2.15.      Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Revolving Loan Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder. The Agent will notify each Lender of
the interest rate and Eurodollar Interest Period applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.
     2.16.      Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Agent and the Borrower in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it and for whose account Loan payments are
to be made.
     2.17.      Non-Receipt of Funds by the Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal
or interest to the Agent for the account of the Lenders, that it does not intend
to make such payment, the Agent may assume that such payment has been made. The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day for the first three days and, thereafter, the
interest rate applicable to the relevant Loan or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.
     2.18.      Collateral. (a) The Secured Obligations shall be secured by the
following Liens to the extent Collateral Documents have been executed as of or
prior to the Closing Date by the Parent, the Borrower and its Subsidiaries:
(i) first priority perfected security interest in all inventory, accounts,
equipment, vessels, instruments, chattel paper, documents, general intangibles
(and proceeds thereof and in the case of inventory, all products thereof) of the
Borrower or any Domestic Subsidiary; (ii) first priority perfected security
interest in all outstanding shares of stock or partnership or membership
interests, as the case may be, of each Subsidiary (except in the case of any
direct Subsidiary of the Borrower or any Domestic Subsidiary incorporated
outside of the United States, the security interest shall extend to 66% of the
outstanding shares thereof); (iii) solidary (joint and several) guaranties by
each of the Domestic Subsidiaries; (iv) solidary (joint and several) guaranty of
the Secured Obligations by the Parent; and (v) first priority perfected security
interest in the Parent’s entire membership interest of the Borrower.
     (b)       In the case of any Subsidiary that is not previously subject to
the collateral requirements set forth in Section 2.18(a) but which has assets
with a total book value exceeding

20



--------------------------------------------------------------------------------



 



$25,000,000 at the end of any fiscal quarter after the Closing Date, the
Borrower covenants and agrees to execute or cause to be executed, within 60 days
after the end of such fiscal quarter, Collateral Documents reasonably required
by the Agent in order to subject such Subsidiary to the collateral requirements
set forth in Section 2.18(a).

21



--------------------------------------------------------------------------------



 



ARTICLE III
YIELD PROTECTION; TAXES
     3.1.      Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
     (i)       subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or
     (ii)       imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or
     (iii)       imposes any other condition the result of which is to increase
the cost to any Lender or any applicable Lending Installation of making, funding
or maintaining its Eurodollar Loans or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its Eurodollar
Loans, or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it, by an amount deemed material by such Lender, and the
result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.
     3.2.      Changes in Capital Adequacy Regulations. If a Lender determines
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
Commitment to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy). “Change” means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital

22



--------------------------------------------------------------------------------



 



required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.
     3.3.      Availability of Types of Advances. If any Lender reasonably
determines that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, or directive,
whether or not having the force of law, or if the Required Lenders determine
that (i) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (ii) the interest rate applicable to Eurodollar
Advances does not accurately reflect the cost of making or maintaining
Eurodollar Advances, then the Agent shall suspend the availability of Eurodollar
Advances and require any affected Eurodollar Advances to be repaid or converted
to Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.
     3.4.      Funding Indemnification. If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Eurodollar Interest
Period, whether because of acceleration, prepayment or otherwise (but excluding
a mandatory prepayment under Section 2.7.2), or a Eurodollar Advance is not made
on the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.
     3.5.      Taxes. (i) All payments by the Borrower to or for the account of
any Lender or the Agent hereunder or under any Note shall be made free and clear
of and without deduction for any and all Taxes. If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Agent, (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions, (c) the Borrower shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) the Borrower shall furnish
to the Agent the original copy of a receipt evidencing payment thereof within
30 days after such payment is made.
     (ii)       In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (“Other Taxes”).
     (iii)       The Borrower hereby agrees to indemnify the Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent or such Lender and any

23



--------------------------------------------------------------------------------



 



liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within
30 days of the date the Agent or such Lender makes demand therefor pursuant to
Section 3.6.
     (iv)       Each Lender that is not incorporated under the laws of the
United States of America or a state thereof (each a “Non-U.S. Lender”) agrees
that it will, not less than ten Business Days after becoming a party to this
Agreement, (i) deliver to each of the Borrower and the Agent two duly completed
copies of United States Internal Revenue Service Form 1001 or 4224, certifying
in either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Agent a United States
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
     (v)       For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (iv), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv), above, the
Borrower shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.
     (vi)       Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
     (vii)      If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender

24



--------------------------------------------------------------------------------



 



(because the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Agent under this subsection, together with all costs and
expenses related thereto (including attorneys fees and time charges of attorneys
for the Agent, which attorneys may be employees of the Agent). The obligations
of the Lenders under this Section 3.5(vii) shall survive the payment of the
Obligations and termination of this Agreement.
     3.6.      Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Agent) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.
     3.7.      Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender
so affected an “Affected Lender”), the Borrower may elect, if such amounts
continue to be charged or such suspension is still effective, to replace such
Affected Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit B and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such

25



--------------------------------------------------------------------------------



 



replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

26



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT
     4.1.      Initial Advance. The Lenders shall not be required to make the
initial Advance hereunder unless the Borrower has furnished to the Agent and, if
required by the Agent, with sufficient copies for the Lenders (or has otherwise
satisfied the Agent):

  (i)   Copies of the certificate of incorporation and bylaws of the Parent,
articles of organization (or certificate of formation) and operating agreement
(or limited liability company agreement) of Borrower, and the corresponding
organization documents of all of Borrower’s Domestic Subsidiaries, together with
all amendments, each certified by the Secretary or Assistant Secretary of Parent
or Borrower, and a certificate of good standing or existence for the Parent,
Borrower and Borrower’s Domestic Subsidiaries, each certified by the appropriate
governmental officer in its jurisdiction of incorporation, and copies of the
articles of incorporation of any foreign Subsidiary, together with all
amendments certified by the secretary of said Subsidiary, but only to the extent
of any changes from the date of the 2003 Credit Agreement.     (ii)   Copies,
certified by the Secretary or Assistant Secretary of the Parent, Borrower and
the authorized person for each Subsidiary, of its Board of Directors’
resolutions or consent of members or partners, and of resolutions or actions of
any other body authorizing the execution of the Loan Documents to which the
Parent, Borrower or any of Borrower’s Subsidiaries is a party.     (iii)   An
incumbency certificate, executed by the Secretary or Assistant Secretary of the
Borrower, which shall identify by name and title of the Authorized Officers and
any other officers of the Borrower authorized to sign the Loan Documents to
which the Borrower is a party, upon which certificate the Agent and the Lenders
shall be entitled to rely until informed of any change in writing by the
Borrower.     (iv)   This Agreement executed by the Parent, Borrower, Agent and
Lenders.     (v)   Any Notes requested by a Lender pursuant to Section 2.12
payable to the order of each such requesting Lender.     (vi)   The Collateral
Documents executed by the Parent, Borrower and all Domestic Subsidiaries,
together with the stock certificates affected by the security interests
described in Section 2.18.     (vii)   A written opinion of the Parent’s and
Borrower’s counsel, addressed to the Lenders, in form and substance satisfactory
to the Agent.     (viii)   Certificate of an Authorized Officer of the Parent
and the Borrower to the effect that (a) there has been no Material Adverse
Effect since June 30, 2005 and (b) on the Closing Date no Unmatured Default or
Default exists.

27



--------------------------------------------------------------------------------



 



  (ix)   Such other documents as any Lender or its counsel may have reasonably
requested.     (x)   Payment of the upfront fee set forth in Section 2.4(c).    
(xi)   There exists no Default or Unmatured Default under the 2003 Credit
Agreement.     (xii)   No Material Adverse Effect relating to the Parent,
Borrower and Borrower’s Subsidiaries has occurred since June 30, 2005.    
(xiii)   The repayment of all amounts outstanding on the 2003 Credit Agreement
(through funds under this Agreement).

     4.2.      Each Advance. The Lenders shall not (except as otherwise set
forth in Section 2.1.4 with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Advance unless on the
applicable Borrowing Date:

  (i)   There exists no Default or Unmatured Default.     (ii)   The
representations and warranties contained in Article V are true and correct in
all material respects as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.     (iii)   All matters
incident to the making of such Advance shall be satisfactory to the Lenders and
their counsel.     (iv)   No Material Adverse Effect relating to the Parent,
Borrower and Borrower’s Subsidiaries has occurred since the Closing Date or the
date of any financial statements of the Parent submitted subsequent to the
Closing Date.

     Each Borrowing Notice and each Conversion/Continuation Notice with respect
to each such Advance shall constitute a representation and warranty by the
Parent and Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied.

28



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Parent and Borrower represent and warrant to the Lenders that:
     5.1.      Existence and Standing. The Parent is a corporation, the Borrower
is a limited liability company, and each of the Borrower’s Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where such failure could not reasonably be expected to have a
Material Adverse Effect.
     5.2.      Authorization and Validity. Each of the Parent, Borrower and
Borrower’s Subsidiaries has the power and authority and legal right to execute
and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by the Parent, Borrower and
Borrower’s Subsidiaries of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or company proceedings, and the Loan Documents to which the Parent,
Borrower and Borrower’s Subsidiaries is a party constitute legal, valid and
binding obligations of the Parent, Borrower and Borrower’s Subsidiaries
enforceable against the Parent, Borrower and Borrower’s Subsidiaries in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
     5.3.      No Conflict; Government Consent. Neither the execution and
delivery by the Parent, Borrower and Borrower’s Subsidiaries of the Loan
Documents to which it is a party, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Parent, Borrower or any of Borrower’s Subsidiaries or
(ii) the Parent’s, Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Parent, Borrower or any of Borrower’s
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Parent, Borrower or Borrower’s Subsidiaries pursuant to the terms of any such
indenture, instrument or agreement, except where such failure could not
reasonably be expected to have a Material Adverse Effect. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Parent, Borrower or any of Borrower’s Subsidiaries,
is required to be obtained by the Parent, Borrower or any of Borrower’s
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the Advances under this Agreement, the payment and performance by the
Borrower of the Secured Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

29



--------------------------------------------------------------------------------



 



     5.4.      Financial Statements. The audited December 31, 2004 and the
unaudited March 31, 2005 and June 30, 2005 financial statements of the Parent,
Borrower and Borrower’s Subsidiaries heretofore delivered to the Lenders were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present the consolidated
financial condition and operations of the Parent and its Subsidiaries at such
date and the consolidated results of their operations for the period then ended.
     5.5.      Material Adverse Change. Since June 30, 2005 there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Parent and its Subsidiaries, taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.
     5.6.      Taxes. The Parent, Borrower and Borrower’s Subsidiaries have
filed or caused to be filed all United States federal tax returns or extensions
relating thereto and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Parent, Borrower or any of Borrower’s Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. The United States income tax returns of the Borrower and its
Subsidiaries have been closed by the Internal Revenue Service through the fiscal
year ended December 31, 2002. No tax liens have been filed with respect to any
such taxes. The charges, accruals and reserves on the books of the Parent,
Borrower and Borrower’s Subsidiaries in respect of any taxes or other
governmental charges are adequate.
     5.7.      Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Parent, Borrower or Borrower’s Subsidiaries which could reasonably be expected
to have a Material Adverse Effect or which seeks to prevent, enjoin or delay the
making of any Loans. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, neither the Parent, the Borrower nor Borrower’s
Subsidiaries has any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4, except for
Additional Contingent Consideration that may be payable in connection with an
Acquisition.
     5.8.      Subsidiaries. Schedule 3 contains an accurate list of all
Subsidiaries of the Parent and Borrower as of the Closing Date, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
     5.9.      ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, and the Borrower has not withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to reorgani`ze or
terminate any Plan. Neither the Parent nor the Borrower is an entity

30



--------------------------------------------------------------------------------



 



deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.
     5.10.      Accuracy of Information. No information, exhibit or report
furnished by the Parent, Borrower or Borrower’s Subsidiaries in writing to the
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not materially misleading.
     5.11.      Material Agreements. Neither the Parent, Borrower nor any of
Borrower’s Subsidiaries is a party to any agreement or instrument or subject to
any charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect if the Parent, Borrower or Borrower’s
Subsidiaries complies with the terms thereof. Neither the Parent, Borrower nor
any of Borrower’s Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in
(i) any agreement to which it is a party, which default could reasonably be
expected to have a Material Adverse Effect or (ii) any agreement or instrument
evidencing or governing Funded Indebtedness.
     5.12.      Compliance With Laws. To the best of the knowledge of the
officers of the Parent and Borrower, the Parent, Borrower and Borrower’s
Subsidiaries have complied with all laws, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, including, without
limitation, Regulation U, T and X of the Board of Governors of the Federal
Reserve System, and all Environmental Laws, except for any failure to comply
with any of the foregoing which could not reasonably be expected to have a
Material Adverse Effect. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Parent, Borrower and
Borrower’s Subsidiaries which are subject to any limitation on sale, pledge, or
other restriction hereunder.
     5.13.      Ownership of Properties. On the date of this Agreement, the
Parent, Borrower and Borrower’s Subsidiaries will have good title, free of all
Liens other than Permitted Liens, to all of the Property and assets reflected in
the Parent’s most recent consolidated financial statements provided to the Agent
as owned by the Parent, Borrower and Borrower’s Subsidiaries, excluding sales in
the ordinary course since that date.
     5.14.      Environmental Matters. In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Parent, Borrower and Borrower’s Subsidiaries, in the course of
which they identify and evaluate potential risks and liabilities accruing due to
Environmental Laws. On the basis of this consideration, the Parent and Borrower
have concluded that they are aware of no non-compliance with the Environmental
Laws that could reasonably be expected to have a Material Adverse Effect.
Neither the Parent, Borrower nor any of Borrower’s Subsidiaries has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable

31



--------------------------------------------------------------------------------



 



Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.
     5.15.      Investment Company Act. Neither the Parent, Borrower nor any of
Borrower’s Subsidiaries is an “investment company” or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     5.16.      Public Utility Holding Company Act. Neither the Parent, Borrower
nor any of Borrower’s Subsidiaries is a “holding company” or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.
     5.17.      Solvency. (i) Immediately after the consummation of the
transactions to occur on the date hereof and immediately following the making of
each Loan, if any, made on the date hereof and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
the Borrower and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof. The Borrower does not intend to, or to permit any of its Subsidiaries
to, and does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its Funded
Indebtedness or the Funded Indebtedness of any such Subsidiary.

32



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     6.1.      Financial Reporting. The Parent and Borrower will maintain, for
themselves and for each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and furnish to the Lenders:

  (i)   Within 90 days after the close of each of the Parent’s fiscal years, an
unqualified audit report certified by an independent certified public accounting
firm of national standing, prepared in accordance with GAAP on a consolidated
basis for Parent, Borrower and Borrower’s Subsidiaries, including balance sheets
as of the end of such period, related profit and loss statement, statement of
changes in shareholders equity and statement of cash flows (but excluding any
work papers relating thereto), accompanied by a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Unmatured
Default, or if, in the opinion of such accountants, any Default or Unmatured
Default shall exist, stating the nature and status thereof.     (ii)   Within
45 days after the close of each of the first three fiscal quarters of each
fiscal year of the Parent, consolidated unaudited balance sheets of the Parent,
Borrower and Borrower’s Subsidiaries as at the close of each fiscal quarter and
consolidated profit and loss statements for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer.     (iii)   Simultaneously with the furnishing of the
financial statements required under Sections 6.1(i) and (ii), a Compliance
Certificate.     (iv)   As soon as possible and in any event within 10 days
after receipt by the Parent or Borrower, a copy of any notice alleging any
violation of any federal, state or local environmental, health or safety law or
regulation by the Parent, Borrower or any of Borrower’s Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.    
(v)   Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

     6.2.      Use of Proceeds. The Borrower will, and will cause each
Subsidiary to use the proceeds of the Loans for one or more of the following:
(i) to refinance term loan indebtedness of the Borrower existing on the Closing
Date, (ii) for Capital Expenditures and Acquisitions permitted by this
Agreement, (iii) for general corporate purposes, and (iv) purchase of some or
all of the Borrower’s 8-7/8% senior notes due May 15, 2011.

33



--------------------------------------------------------------------------------



 



     6.3.      Notice of Default. The Borrower will give prompt notice in
writing to the Agent of the occurrence of any Default or Unmatured Default and
of any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect.
     6.4.      Conduct of Business. The Parent and Borrower will, and will cause
each of Borrower’s Subsidiaries to, carry on and conduct its business in
substantially the same manner and in the same general fields of enterprise as it
is presently conducted and do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     6.5.      Taxes. The Parent and Borrower will, and will cause each of
Borrower’s Subsidiaries to, timely file complete and to the best of the Parent’s
and Borrower’s knowledge, correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, or extensions relating thereto, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     6.6.      Insurance. The Parent and Borrower will, and will cause each of
Borrower’s Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on a material portion of their Property in such
amounts and covering such risks as is consistent with sound business practice,
or as otherwise provided in the Collateral Documents, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
     6.7.      Compliance with Laws; Environmental Matters. The Parent and
Borrower will, and will cause each of Parent’s Subsidiaries to, comply in all
material respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it or its Property may be subject
including, without limitation, Regulations U, T, and X of the Board of Governors
of the Federal Reserve System, and also including, without limitation, ERISA and
Environmental Laws.
     6.8.      Maintenance of Properties. The Parent and Borrower will, and will
cause each of Borrower’s Subsidiaries to, do all things reasonably necessary to
maintain, preserve, protect and keep its Property material to its business in
good repair, working order and condition in light of the uses for such Property,
and make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times.
     6.9.      Inspection. The Parent and Borrower will, and will cause each of
Borrower’s Subsidiaries to, permit the Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of the Parent, Borrower and each of Borrower’s Subsidiaries,
to examine and make copies of the books of accounts and other financial records
of the Parent, Borrower and each of Borrower’s Subsidiaries, and to discuss the
affairs, finances and accounts of the Parent, Borrower and each of Borrower’s
Subsidiaries with, and to be advised as to the same by, their respective
officers at such reasonable times and

34



--------------------------------------------------------------------------------



 



intervals, subject to prior reasonable notice and during business hours, as the
Agent or any Lender may designate.
     6.10.     Restricted Payments. The Parent will not declare or pay any
dividends or make any distributions on its capital stock (other than dividends
payable in its own capital stock) or redeem, repurchase or otherwise acquire or
retire any of its capital stock at any time outstanding. The Borrower’s
Subsidiaries may declare and pay dividends or make distributions to the Borrower
or to a wholly-owned Subsidiary of the Borrower.
     6.11.     Funded Indebtedness. (a) The Borrower will not, nor will it
permit any of its Subsidiaries to, create, incur or suffer to exist any Funded
Indebtedness, except:

  (i)   The Loans.     (ii)   Obligations arising under Rate Management
Transactions related to the Loans.     (iii)   Obligations from the Borrower in
favor of one or more of its Subsidiaries or from one or more of its Subsidiaries
in favor of the Borrower or one or more of the Subsidiaries in favor of one or
more of the other Subsidiaries.     (iv)   Obligations guaranteed by the
Maritime Administration under Title XI of the Merchant Marine Act of 1946, as
amended, for the construction of liftboats, up to the aggregate principal amount
of $45,000,000.     (v)   Obligations of Superior Energy Liftboats, L.L.C.
guaranteed by the Maritime Administration under Title XI of the Merchant Marine
Act of 1946, as amended, for the construction or refinancing of construction of
liftboats, in the amount outstanding as of the Closing Date.     (vi)  
Obligations represented by the Borrower’s 8-7/8% senior notes due May 15, 2011,
up to the principal amount of $200,000,000.     (vii)   Other secured Funded
Indebtedness not exceeding $25,000,000 in the aggregate principal amount
outstanding at any time.     (viii)   Other unsecured Funded Indebtedness not
exceeding $35,000,000 in the aggregate principal amount outstanding at any time.
    (ix)   The refinancing of any Funded Indebtedness described in the foregoing
Section 6.11(i) through (viii).

     (b)       The Parent will not create, incur or suffer to exist any Funded
Indebtedness, except:

  (i)   The guaranty of the Loans.     (ii)   The guaranty of the Borrower’s
Obligations arising under Rate Management Transactions related to the Loans.

35



--------------------------------------------------------------------------------



 



  (iii)   The guaranty of any other Funded Indebtedness of the Borrower or its
Subsidiaries permitted by Section 6.11(a).

     6.12.     Merger. The Borrower will not, nor will it permit any of its
Subsidiaries to, merge or consolidate with or into any other Person, except that
a Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary, and the
Borrower or a Subsidiary may merge with another Person to affect an Acquisition
permitted by Section 6.15. The Parent will not merge or consolidate with or into
any other Person.
     6.13.     Sale of Assets. (a) The Borrower will not, nor will it permit any
of its Subsidiaries to, sell, lease, transfer or otherwise dispose of its
Property to any other Person, except:

  (i)   Sales of inventory, used or surplus equipment and investments in the
ordinary course of business.     (ii)   Leases of its Property in the ordinary
course of business.     (iii)   Sales, transfers or other dispositions of its
Property that, together with all other Property of the Borrower and its
Subsidiaries previously sold, transferred or disposed of not otherwise permitted
by this Section 6.13(a) during the twelve-month period ending with the month in
which any such sale, transfer or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries, taken
as a whole.     (iv)   Transfers of Property among the Borrower and its
Subsidiaries.     (v)   A sale of assets which are promptly replaced thereafter
by assets of a similar type and value, or otherwise useful in the business of
the Borrower or one of the Subsidiaries.     (vi)   Sales of oil, gas and other
minerals in the ordinary course of business, including the sale, transfer or
other disposition of any oil and gas property or interest therein.

     (b)       The Parent will not lease, sell, transfer or otherwise dispose of
any of its membership interest in the Borrower to any other Person.
     6.14.     Liens. (a) The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except for the following
(collectively, the “Permitted Liens”):

  (i)   Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

36



--------------------------------------------------------------------------------



 



  (ii)   Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
maritime, and oil and gas well liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than
90 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.     (iii)   Inchoate contractual Liens arising in the ordinary course of
the oil and gas business under joint operating agreements, leases, farm outs,
division orders and similar agreements.     (iv)   Liens arising out of pledges
or deposits (A) under worker’s compensation laws, unemployment insurance, old
age pensions, or other social security or retirement benefits, or similar
legislation; and (B) under bids, tenders and performance agreements.     (v)  
Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.     (vi)   Liens in favor of the Agent, for
the benefit of the Lenders, granted pursuant to any Collateral Document.    
(vii)   Attachment, judgment and other similar, non-tax Liens in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal in a manner reasonably satisfactory to Lenders for the full amount of
such Liens, the validity and amount of the claims secured thereby are being
actively contested in good faith and by appropriate lawful proceedings, such
Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the Borrower’s or any of its Subsidiaries’ business
and such Liens are and remain junior in priority to the Liens in favor of the
Lender.     (viii)   Liens on vessels, charters or related items securing Funded
Indebtedness permitted under Sections 6.11(a)(iv) and 6.11(a)(v).     (ix)  
Liens securing Funded Indebtedness of the Borrower and its Subsidiaries
permitted under Section 6.11(a)(vii).

     (b)       The Parent will not create, incur, or suffer to exist any Lien
in, of or on the Property of the Borrower or any of its Subsidiaries, except for
the following (collectively, the “Permitted Liens”):

  (i)   Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for

37



--------------------------------------------------------------------------------



 



      which adequate reserves in accordance with GAAP shall have been set aside
on its books.

  (ii)   Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.     (iii)   Liens in favor of the
Agent, for the benefit of the Lenders, granted pursuant to any Collateral
Document.     (iv)   Attachment, judgment and other similar, non-tax Liens in
connection with court proceedings, but only if and for so long as the execution
or other enforcement of such Liens is and continues to be effectively stayed and
bonded on appeal in a manner reasonably satisfactory to Lenders for the full
amount of such Liens, the validity and amount of the claims secured thereby are
being actively contested in good faith and by appropriate lawful proceedings,
such Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the Borrower’s or any of its Subsidiaries’ business
and such Liens are and remain junior in priority to the Liens in favor of the
Lender.

     6.15.     Acquisitions. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, make any Acquisition of any Person, except as follows:
(i) the Acquisition shall be with the consent of the Person (non-hostile);
(ii) the total consideration for the Acquisition shall not exceed $50,000,000;
(iii) the total consideration (including all Additional Contingent
Consideration) of all Acquisitions during any 12-month period shall not exceed
$100,000,000 in the aggregate; (iv) the business and assets subject to the
Acquisition shall be in the same line of business as the Borrower and its
Subsidiaries; (v) at the time of the Acquisition, no Unmatured Default and no
Default shall exist; (vi) no Default shall exist as a result of the Acquisition;
(vii) in the case of a merger of the Borrower, the Borrower shall be the
surviving entity; (viii) the Borrower and the affected Subsidiaries shall grant
a security interest in the stock or membership interest or partnership interest
in any new Subsidiary in favor of the Agent and the Lenders if required by
Section 2.18(b); (ix) if the Person subject to the Acquisition becomes a
Domestic Subsidiary, and if required by Section 2.18(b), the Domestic Subsidiary
shall execute (A) a security agreement in any securities of any Subsidiaries of
the new Subsidiary, (B) one or more security agreements in the assets of the
Domestic Subsidiary, and (C) a solidary (joint and several) guaranty of the
Secured Obligations; (x) if required by the Agent, the Borrower shall submit a
legal opinion with respect to the Acquisition to the Agent, in form and
substance reasonably satisfactory to the agent; and (xi) based on pro forma
financial statements, the Borrower shall have at least $15,000,000 of
availability under the Revolving Loan Commitment immediately following the
Acquisition.
     (b)       The Parent will not make any Acquisition of any Person, except
for the Acquisition of all of the membership interest of the Borrower.
     6.16.     Transactions with Affiliates. The Borrower and the Parent will
not, and will not permit any of the Borrower’s Subsidiaries to, enter into any
transaction (including, without

38



--------------------------------------------------------------------------------



 



limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (a) in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s or
Parent’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower, Parent or such Subsidiary then the Borrower,
Parent or such Subsidiary would obtain in a comparable arms height and length
transaction; and (b) transactions between or among the Borrower and/or the
Parent and/or any Wholly-Owned Domestic Subsidiary of the Borrower and/or
Parent.
     6.17.      Appraisals. At any time following the Closing Date, the Agent
shall have the right to, or the Agent at the request of the Required Lenders
shall, order and obtain appraisals from a nationally recognized firm reasonably
acceptable to the Agent, and in form and substance satisfactory to the Agent, of
the fair market value of all of the fixed assets (including property, plant,
vessels and equipment) of the Borrower and its Subsidiaries, at the Borrower’s
expense, once prior to the Revolving Loan Termination Date. The Borrower shall
cooperate with the Agent and the appraiser so as to facilitate the delivery of
the appraisal within 60 days after the Agent’s request therefor.
     6.18.      Financial Covenants.
     6.18.1    Minimum Net Worth. The Parent will not permit its Net Worth,
determined as of the end of each fiscal quarter, to be less than the sum of (i)
$400,000,000, plus (ii) 50% of positive Net Income for such fiscal quarter (with
no deduction for net losses) beginning with the fiscal quarter ending March 31,
2005, plus (iii) 75% of Net Equity Proceeds during such fiscal quarter,
beginning with the fiscal quarter ending March 31, 2005.
     6.18.2   Maximum Leverage Ratio. The Parent will not permit the ratio (the
“Leverage Ratio”), determined on a Pro Forma Basis, of (i) Funded Indebtedness
plus Additional Contingent Consideration as of the end of each fiscal quarter
(the determination date) to (ii) EBITDA for the four fiscal quarters ending with
such determination date, to be greater than 3.00 to 1.00.
     6.18.3   Maximum Adjusted Leverage Ratio. The Parent will not permit the
ratio (the “Adjusted Leverage Ratio”), determined on a Pro Forma Basis, of
(i) Funded Indebtedness plus Additional Contingent Consideration, plus the
present value of all obligations to plug and abandon oil and gas wells (and
modifications to structures and pipelines) as reflected on the Borrower’s
financial statements in accordance with GAAP, in each case, as of the end of
each fiscal quarter (the determination date) to (ii) EBITDA for the four fiscal
quarters ending with such determination date, to be greater than 3.65 to 1.00.
     6.18.4   Minimum Fixed Charge Coverage Ratio. The Parent will not permit
the ratio, determined on a Pro Forma Basis, of (i) EBITDA for the four fiscal
quarters ending with each fiscal quarter (the determination date), to
(ii) Interest Expense plus scheduled payments of principal on permitted Funded
Indebtedness plus cash Income Taxes actually paid during such four fiscal
quarter periods ending with such determination date, to be less than 1.50 to
1.00.
     6.18.5   Maximum Capital Expenditures. The Parent and Borrower will not
permit their Capital Expenditures and their Subsidiaries’ Capital Expenditures
(on a non-cumulative basis) to

39



--------------------------------------------------------------------------------



 



be greater than $150,000,000 in the aggregate during any fiscal year. At the
Borrower’s request, the Agent and the Lenders shall review such monetary
limitation annually, and with the consent of the Agent and the Required Lenders,
such monetary limitation may be increased.
     6.19.      Plug and Abandonment Liabilities. The Borrower will not, and
will not permit any of its Subsidiaries to, create or assume liabilities to plug
and abandon offshore wells in excess of the amount permitted by the Minerals
Management Service without supplemental bonding.

40



--------------------------------------------------------------------------------



 



ARTICLE VII
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     7.1.      Any representation or warranty made or deemed made by or on
behalf of the Parent, Borrower or any of Borrower’s Subsidiaries to the Lenders
or the Agent under or in connection with this Agreement, any Loan, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.
     7.2.      Nonpayment of any interest or principal on the Loan, or
nonpayment of any commitment fee or other obligations under any of the Loan
Documents, or nonpayment of any Rate Management Obligations to any Lender, or
nonpayment of any reimbursement obligations to a Lender under any Letter of
Credit, in each case within five days after the same becomes due.
     7.3.      The breach by the Parent or Borrower of any of the terms or
provisions of Section 6.2, 6.10, 6.11, 6.13, 6.15, or 6.18.
     7.4.      The breach by the Parent or Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within 30 days after written notice from the Agent or any Lender.
     7.5.      Failure of the Parent, Borrower or any of Borrower’s Subsidiaries
to pay when due any Funded Indebtedness to any Person other than the Lenders
aggregating in excess of $5,000,000 (“Material Indebtedness”); or the default by
the Parent, Borrower or any of Borrower’s Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Parent, Borrower or any of Borrower’s Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.
Notwithstanding the foregoing, the default by Superior Energy Liftboats, L.L.C.
(“Liftboats”) on any Funded Indebtedness guaranteed by the Maritime
Administration shall be excluded from the effect of this Section 7.5, unless and
until the Maritime Administration makes a formal demand for payment under any
guaranty issued by the Parent, Borrower or other Subsidiary in connection
therewith.
     7.6.      The Parent, Borrower or any of Borrower’s Subsidiaries shall
(i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it

41



--------------------------------------------------------------------------------



 



or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7.
     7.7.      Without the application, approval or consent of the Parent,
Borrower or any of Borrower’s Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Parent, Borrower or
any of Borrower’s Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(iv) shall be instituted against the Parent,
Borrower or any of Borrower’s Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 30 consecutive days.
     7.8.      Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Parent, Borrower and Borrower’s Subsidiaries which, when
taken together with all other Property of the Parent, Borrower and Borrower’s
Subsidiaries so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.
     7.9.      The Parent, Borrower or any of Borrower’s Subsidiaries shall fail
within 60 days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money in excess of $25,000,000 (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate, or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.
     7.10.     Any Change in Control shall occur.
     7.11.     Any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Substantial Portion
of the Collateral purported to be covered thereby, except as permitted by the
terms of this Agreement or any Collateral Document, or any Collateral Document
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document.

42



--------------------------------------------------------------------------------



 



ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1.      Acceleration. If any Default described in Section 7.6 or 7.7
occurs with respect to the Parent or Borrower, the obligations of the Lenders to
make Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Agent or any Lender. If any other Default occurs, the Required Lenders (or
the Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.
     If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Parent or Borrower) and before any judgment or decree for
the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
     8.2.      Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Parent and Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrower
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender affected
thereby:

  (i)   Extend the maturity of Loan, or extend or postpone any payment of
principal and/or interest due under any Loan, or forgive all or any portion of
the principal amount of any Loan, or reduce the rate or extend the time of
payment of interest or fees thereon, or forebear in the collection of any Loan,
or grant a payment moratorium on any Loan; or amend the definitions of
“Alternate Base Rate,” “Applicable Margin”, “Eurodollar Base Rate”, “Eurodollar
Interest Period,” or “Eurodollar Rate” or amend the Pricing Schedule.     (ii)  
Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters, or amend the definitions of “Required
Lenders” or “Pro Rata Share”.     (iii)   Extend the Revolving Loan Termination
Date, or increase or reduce the amount of the Aggregate Revolving Loan
Commitment or of the Revolving Loan Commitment of any Lender hereunder, or
permit the Borrower to assign its rights under this Agreement.     (iv)   Amend
this Section 8.2.

43



--------------------------------------------------------------------------------



 



  (v)   Except as provided in the Collateral Documents, release all or any
Substantial Portion of the Collateral (including any guarantor of the Secured
Obligations); provided, however, that the Agent may release any Collateral in
order to give effect to, or otherwise in connection with, any asset sale, lease
or other disposition, or secured financing or other financing transaction
permitted by this Agreement, in which case the Lenders authorize the Agent to
execute and deliver any and all related release documents without the further
consent of any Lender.     (vi)   Waive any Default if the practical effect of
such waiver allows the Agent and/or Required Lenders to effectuate any of the
items or matters listed in clauses (i) through (v) of this Section 8.2 (except
that any waiver or amendments of the financial covenants set forth in
Section 6.18 shall require the consent of the Required Lenders).

     No amendment of any provision of this Agreement relating to the Agent shall
be effective without the written consent of the Agent. The Agent may waive
payment of the fee required under Section 12.3.2 without obtaining the consent
of any other party to this Agreement.
     8.3.      Preservation of Rights. No delay or omission of the Lenders or
the Agent to exercise any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or an acquiescence therein, and
the making of a Loan notwithstanding the existence of a Default or the inability
of the Borrower to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Secured Obligations have been
paid in full.

44



--------------------------------------------------------------------------------



 



ARTICLE IX
GENERAL PROVISIONS
     9.1.      Survival of Representations. All representations and warranties
of the Parent and Borrower contained in this Agreement shall survive the making
of the Loans herein contemplated.
     9.2.      Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     9.3.      Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
     9.4.      Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Parent, Borrower, Borrower’s Subsidiaries, the Agent
and the Lenders and supersede all prior agreements and understandings among the
Parent, Borrower, Borrower’s Subsidiaries, the Agent and the Lenders relating to
the subject matter thereof other than the fee letter described in Section 10.13.
     9.5.      Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
     9.6.      Expenses; Indemnification. (i) The Borrower shall reimburse the
Agent and the Arranger for any costs and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Agent, which attorneys may
be employees of the Agent) paid or incurred by the Agent or the Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
review, amendment, modification, and administration of the Loan Documents. The
Borrower also agrees to reimburse the Agent, the Arranger and the Lenders for
any costs and out-of-pocket expenses (including attorneys’ fees and time charges
of attorneys for the Agent, the Arranger and the Lenders, which attorneys may be
employees of the Agent, the Arranger or the Lenders) paid or incurred by the
Agent, the Arranger or any Lender in connection with the collection and
enforcement of the Loan Documents. The Borrower acknowledges that from time to
time the Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
the Agent from information furnished to it by or on

45



--------------------------------------------------------------------------------



 



behalf of the Borrower, after the Agent has exercised its rights of inspection
pursuant to this Agreement.
     (ii)       The Borrower hereby further agrees to indemnify the Agent, the
Arranger, each Lender, their respective affiliates, and each of their directors,
officers and employees against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent, the Arranger,
any Lender or any affiliate is a party thereto) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.
     9.7.       Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each of the
Lenders.
     9.8.       Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
     9.9.       Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
     9.10.     Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders and the Agent on the other hand shall be solely
that of borrower and lenders. Neither the Agents, the Arranger nor any Lender
shall have any fiduciary responsibilities to the Borrower. Neither the Agents,
the Arranger nor any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that neither the Agents,
the Arranger nor any Lender shall have liability to the Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agents, the Arranger nor any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

46



--------------------------------------------------------------------------------



 



     9.11.      Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Parent or Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties, and
(vii) permitted by Section 12.4.
     9.12.      Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) for the repayment of the Loans
provided for herein.
     9.13.      Disclosure. The Borrower and each Lender hereby (i) acknowledge
and agree that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates, and (ii) waive any liability of the Agent or such
Affiliate of the Agent to the Borrower or any Lender, respectively, arising out
of or resulting from such investments, loans or relationships other than
liabilities arising out of the gross negligence or willful misconduct of the
Agent or its Affiliates.
     9.14      The PATRIOT Act. Each Lender hereby notifies the Parent, Borrower
and Subsidiaries that pursuant to the requirements of the Uniting and
Strengthening by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Title III of P.L. No. 107-56) (known as “The PATRIOT
Act”), each Lender is required to obtain, verify and record information that
identifies the Parent, Borrower and Subsidiaries, which information includes the
name and address of the Parent, Borrower and Subsidiaries and other information
that will allow such Lender to identify the Parent, Borrower and Subsidiaries in
accordance with The PATRIOT Act.

47



--------------------------------------------------------------------------------



 



ARTICLE X
THE AGENT
     10.1.      Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A.
is hereby appointed by each of the Lenders as its contractual representative
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agents shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agents (i) do not
hereby assume any fiduciary duties to any of the Lenders, (ii) are a
“representative” of the Lenders within the meaning of Section 9-105 of the
Uniform Commercial Code and (iii) are acting as independent contractors, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agents on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.
     10.2.      Powers. The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto;
provided, however in the event of a conflict between the terms and provisions of
any Loan Document (other than this Agreement) and this Agreement, the terms and
conditions of this Agreement shall control. The Agent shall have no implied
duties to the Lenders, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents,
subject to any limitation contained in this Agreement, to be taken by the Agent.
     10.3.      General Immunity. Neither the Agents nor any of their directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
     10.4.      No Responsibility for Loans, Recitals, etc. Neither the Agents
nor any of their directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into, or verify (a) any statement,
warranty or representation made in connection with any Loan Document or any
Advance hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the

48



--------------------------------------------------------------------------------



 



validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in the
Collateral; or (g) the financial condition of the Borrower or any guarantor of
any of the Obligations or of any of the Borrower’s or any such guarantor’s
respective Subsidiaries. The Agents shall have no duty to disclose to the
Lenders information that is not required to be furnished by the Borrower to the
Agent at such time, but is voluntarily furnished by the Borrower to the Agent
(either in its capacity as Agent or in its individual capacity).
     10.5.      Action on Instructions of Lenders. Except as may otherwise be
provided in Section 8.2, the Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder and under any other Loan
Document in accordance with written instructions signed by the Required Lenders,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders. The Lenders hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
     10.6.      Employment of Agents and Counsel. Except as may otherwise be
provided in Section 8.2, the Agent may execute any of its duties as Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Agent and the Lenders and all matters
pertaining to the Agent’s duties hereunder and under any other Loan Document.
     10.7.      Reliance on Documents; Counsel. The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.
     10.8.      Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to each Lender’s Pro
Rata Share (i) for any amounts not reimbursed by the Borrower for which the
Agent is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions

49



--------------------------------------------------------------------------------



 



contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Agent in connection with any dispute between
the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (a) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (b) any indemnification required pursuant
to Section 3.5(vii) shall, notwithstanding the provisions of this Section 10.8,
be paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.
     10.9.      Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default”. In the event that
the Agent receives such a notice, the Agent shall give prompt notice thereof to
the Lenders.
     10.10.      Rights as a Lender. In the event the Agent is a Lender, the
Agent shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Revolving Loan Commitment and its Loans as any
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, at any time when the Agent is a Lender, unless the
context otherwise indicates, include the Agent in its individual capacity. The
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
     10.11.      Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agents, the Arranger or any other
Lender and based on the financial statements prepared by the Parent or Borrower
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
     10.12.      Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the

50



--------------------------------------------------------------------------------



 



Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrower or any Lender, appoint any of
its Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents.
     10.13.      Agent’s Fee; Arranger’s Fee. The Borrower agrees to pay to the
Agent and the Arranger, for their own accounts, the fees agreed to by the
Borrower, the Agent and the Arranger pursuant to that certain letter agreement
dated the date of this Agreement, or as otherwise agreed from time to time.
     10.14.      Delegation to Affiliates. The Borrower and the Lenders agree
that the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
     10.15.      Execution of Collateral Documents. The Lenders hereby empower
and authorize the Agent to execute and deliver to the Borrower on their behalf
the Collateral Documents and all related financing statements and any financing
statements, agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents.
     10.16.      Collateral Releases. The Lenders hereby empower and authorize
the Agent to execute and deliver to the Borrower on their behalf any agreements,
documents or instruments as shall be necessary or appropriate to effect any
releases of Collateral which shall be permitted by the terms hereof or of any
other Loan Document or which shall otherwise have been approved by the Required
Lenders (or, if required by the terms of Section 8.2, all of the Lenders) in
writing.

51



--------------------------------------------------------------------------------



 



ARTICLE XI
SETOFF; RATABLE PAYMENTS
     11.1.      Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Funded Indebtedness at any time held or owing by any
Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Secured Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due.
     11.2.      Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
Collateral or other protection for its Secured Obligations or such amounts which
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such Collateral
ratably in proportion to their respective Pro Rata Shares. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.
     If an amount to be setoff is to be applied to permitted Funded Indebtedness
of the Borrower to a Lender other than Secured Obligations under this Agreement,
such amount shall be applied ratably to such other Funded Indebtedness and to
the Secured Obligations.

52



--------------------------------------------------------------------------------



 



ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1.       Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Parent, Borrower
and the Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3. The parties to this Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank; provided, however, that
no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Loan or which
holds any Note to direct payments relating to such Loan or Note to another
Person. Any assignee of the rights to any Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
     12.2.       Participations
     12.2.1.     Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Obligations owing to such Lender, any Note held by such Lender, any
Revolving Loan Commitment of such Lender or any other interest of such Lender
under the Loan Documents, or any Letter of Credit issued by said Lender. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
     12.2.2.     Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan or Commitment in which such
Participant has an interest which forgives principal, interest or fees

53



--------------------------------------------------------------------------------



 



or reduces the interest rate or fees payable with respect to any such Loan or
Commitment, extends the Revolving Loan Termination Date, postpones any date
fixed for any regularly-scheduled payment of principal of, or interest or fees
on, any such Loan or Revolving Loan Commitment, releases any guarantor of any
such Loan or releases all or a Substantial Portion of the Collateral, if any,
securing any such Loan.
     12.2.3.     Benefit of Setoff. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
     12.3.       Assignments.
     12.3.1.     Permitted Assignments. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time assign to one
or more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit B or in such other form as may be agreed to by the parties
thereto. The consent of the Borrower and the Agent shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender
or an Affiliate thereof; provided, however, that if a Default has occurred and
is continuing, the consent of the Borrower shall not be required. Any required
consent of the Borrower shall not be unreasonably withheld or delayed. Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate
thereof shall (unless each of the Borrower and the Agent otherwise consents) be
in an amount not less than the lesser of (i) $5,000,000 or (ii) the remaining
amount of the assigning Lender’s Commitment (calculated as at the date of such
assignment) or outstanding Loans (if the applicable Commitment has been
terminated). Furthermore, the assigning Lender shall pay the Agent an assignment
fee of $3,500 for each assignment.
     12.3.2.     Effect; Effective Date. Upon (i) delivery to the Agent of an
assignment, together with any consents required by Section 12.3.1, and
(ii) payment of a $3,500 fee to the Agent for processing such assignment (unless
such fee is waived by the Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Revolving Loan Commitment and Loans under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Revolving Loan Commitment and Loans assigned to

54



--------------------------------------------------------------------------------



 



such Purchaser. Upon the consummation of any assignment to a Purchaser pursuant
to this Section 12.3.2, the transferor Lender, the Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Revolving Loan Commitments, as
adjusted pursuant to such assignment.
     12.4.       Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Parent, Borrower and Borrower’s
Subsidiaries, including without limitation any information contained in any
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.
     12.5.       Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(iv).

55



--------------------------------------------------------------------------------



 



ARTICLE XIII
NOTICES
     13.1.      Notices. Except as otherwise permitted by Section 2.13 with
respect to Borrowing Notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(x) in the case of the Borrower, at 1105 Peters Road, Harvey, Louisiana 70058,
Facsimile: (504) 362-1818 (Attention: President), (y) in the case of the Agent
or any Lender, at its address or facsimile number set forth on Schedule 1 hereto
or (z) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Agent and the
Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.
     13.2.      Change of Address. The Borrower, the Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.

56



--------------------------------------------------------------------------------



 



ARTICLE XIV
COUNTERPARTS
     14.1      Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement shall be effective when it has been executed by the
Parent, the Borrower, the Agent and the Lenders and each party has notified the
Agent by facsimile transmission or telephone that it has taken such action.

57



--------------------------------------------------------------------------------



 



ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     15.1.      CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF LOUISIANA, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
     15.2.      CONSENT TO JURISDICTION. THE BORROWER AND THE AGENT HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR LOUISIANA STATE COURT SITTING IN NEW ORLEANS, LOUISIANA IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE AGENT OR ANY
LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW ORLEANS, LOUISIANA.
     15.3.      WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

58



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parent, the Borrower, the Lenders and the Agent
have executed this Agreement as of the date first above written.

          BORROWER:  SESI, L.L.C.
      By:         Superior Energy Services, Inc.,         Member Manager       
     

                  By:           Name:   Robert S. Taylor        Title:   Chief
Financial Officer     

          PARENT:  SUPERIOR ENERGY SERVICES, INC.
      By:           Name:   Robert S. Taylor        Title:   Chief Financial
Officer     

          AGENT AND LENDER:  JPMORGAN CHASE BANK, N.A.
      By:           Name:   Steven D. Nance        Title:   Vice President     

          SYNDICATION AGENT AND LENDER:  WELLS FARGO BANK, N.A.
      By:           Name:           Title:        

          DOCUMENTATION AGENT AND LENDER:  WHITNEY NATIONAL BANK
      By:           Name:           Title:        

59



--------------------------------------------------------------------------------



 



          LENDERS:  PNC BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:        

            BANK OF SCOTLAND
      By:           Name:           Title:        

            NATEXIS BANQUES POPULAIRES
      By:           Name:           Title:        

            HIBERNIA NATIONAL BANK
      By:           Name:           Title:        

60



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMITMENT AMOUNTS OF THE LENDERS

                      Revolving         Loan   Pro Rata Name and Address of
Lender   Commitment   Share
 
               
JPMorgan Chase Bank, N.A.
201 St. Charles Ave., 28th Floor
New Orleans, LA 70170

  $ 24,000,000.00       16.0000000 %
 
               
Attention: Steven Nance
Telephone: (504) 623-7676
Facsimile: (504) 623-1915
email: steven.nance@chase.com
               
 
               
Wells Fargo Bank, N.A.
Energy Group
MAC T5002-090
1000 Louisiana, 9th Floor
Houston, TX 77002
  $ 23,500,000.00       15.6666667 %
 
               
Attention: Phil Lauinger
Telephone: (713) 319-1313
Facsimile: (713) 739-1087
email: lauingpc@wellsfargo.com
               
 
               
Whitney National Bank
Corporate Banking
P.O. Box 61260
New Orleans, LA 70161
  $ 22,500,000.00       15.0000000 %
 
               
Attention: Hollie Ericksen
Telephone: (504) 552-4668
Facsimile: (504) 552-4622
email: hericksen@whitneybank.com
               
 
               
PNC Bank, National Association
2121 San Jacinto, Suite 1850
Dallas, TX 75201
  $ 22,500,000.00       15.0000000 %
 
               
Attention: Vicki Leon
Telephone: (214) 871-1264
Facsimile: (214) 871-2015
email: vicki.leon@pncbusinesscredit.com
               

Schedule 1 - Page 1



--------------------------------------------------------------------------------



 



                      Revolving         Loan   Pro Rata Name and Address of
Lender   Commitment   Share
 
               
Natexis Banques Populaires
333 Clay Street, Suite 4340
Houston, TX 77002
Attention: Tim Polvado
  $ 22,500,000.00       15.0000000 %
 
               
Telephone: (713) 571-8739
Facsimile: (713) 571-6167
email: timothy.polvado@nyc.nxbp.com
               
 
               
Bank of Scotland
1021 Main Street, Suite 1370
Houston, TX 77002
  $ 20,000,000.00       13.3333333 %
 
               
Attention: Byron Cooley
Telephone: (713) 651-1870
Facsimile: (713) 651-9714
email: byron_cooley@bankofscotland.com
               
 
               
Hibernia National Bank
313 Carondelet Street
New Orleans, LA 70130
  $ 15,000,000.00       10.0000000 %
 
               
Attention: John Castellano
Telephone: (504) 533-3484
Facsimile: (504) 533-5434
email: jcastell@hibernia.com
               
 
               
Aggregate Commitments
  $ 150,000,000*       100.0000000 %

 

*   If the Revolving Loan Commitment is increased pursuant to Section 2.1.3, the
Agent shall provide each Lender with a superseding revised Schedule 1 showing
the revised Commitments and Pro Rata Shares.

Schedule 1 - Page 2



--------------------------------------------------------------------------------



 



SCHEDULE 2
PRICING SCHEDULE

I.   The following is the Pricing Schedule for the Revolving Loan:

                                          Applicable   Level I   Level II  
Level III   Level IV   Level V Margin (loan)   Status   Status   Status   Status
  Status
 
                                       
Eurodollar Rate
    1.25 %     1.50 %     1.75 %     2.00 %     2.25 %
 
                                       
Floating Rate
    0.00 %     0.25 %     0.50 %     0.75 %     1.00 %

                                          Applicable Fee   Level I   Level II  
Level III   Level IV   level v Rate   Status   Status   Status   Status   status
 
                                       
Commitment Fee
    0.30 %     0.35 %     0.40 %     0.50 %     0.50 %

                                          Applicable                     letter
of                     credit fee   Level I   Level II   Level III   Level IV  
Level V rate   Status   Status   Status   Status   Status
 
                                       
Letter of Credit Fee Rate
    1.25 %     1.50 %     1.75 %     2.00 %     2.25 %

     For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:
     “Financials” means the annual or quarterly financial statements of the
Borrower delivered pursuant to Section 6.1(i) or (ii).
     “Level I Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower, the Adjusted Leverage Ratio is less than or equal to
2.25 to 1.00.
     “Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower i) the Borrower has not qualified for Level I Status and
(ii) the Adjusted Leverage Ratio is less than or equal to 2.75 to 1.00.

Schedule 2 - Page 1



--------------------------------------------------------------------------------



 



     “Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower (i) the Borrower has not qualified for Level I Status or
Level II Status and (ii) the Adjusted Leverage Ratio is less than or equal to
3.00 to 1.00.
     “Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower (i) the Borrower has not qualified for Level I Status,
Level II Status or Level III Status and (ii) the Adjusted Leverage Ratio is less
than or equal to 3.25 to 1.00.
     “Level V Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower (i) the Borrower has not qualified for Level I Status,
Level II Status, Level III Status or Level IV Status.
     “Status” means either Level I Status, Level II Status, Level III Status,
Level IV Status or Level V Status.
     The Applicable Margin, Applicable Fee Rate and Applicable Letter of Credit
Fee Rates shall be determined in accordance with the foregoing table based on
the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin, Applicable Fee Rate, or
Applicable Letter of Credit Fee Rate shall be effective five (5) Business Days
after the Agent has received the applicable Compliance Certificate, except that
the Applicable Margin on a Eurodollar Rate Advance shall be adjusted after the
last day of the then current Eurodollar Interest Period. If the Borrower fails
to deliver the Compliance Certificate to the Agent at the time required by
Section 6.1, then the Applicable Margin, Applicable Fee Rate and Applicable
Letter of Credit Fee Rate shall be the highest Applicable Margin, Applicable Fee
Rate and Applicable Letter of Credit Fee Rate set forth in the foregoing table
until five (5) days after such Compliance Certificate is so delivered.

Schedule 2 - Page 2



--------------------------------------------------------------------------------



 



SCHEDULE 3
LIST OF BORROWER’S SUBSIDIARIES

                          Jurisdiction of   Organization       Percent
Subsidiary Name   Organization   Type   Owned By   Ownership
 
                   
Ace Rental Tools, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Blowout Tools, Inc.
  TX   Corp.   Wild Well
Control, Inc.     100 %
 
                   
Concentric Pipe and Tool Rentals, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Connection Technology, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
CSI Technologies, LLC
  TX   LLC   Superior Energy Services, L.L.C.     100 %
 
                   
Drilling Logistics, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Environmental Treatment Team, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
F. & F. Wireline Service, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Fastorq, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
H.B. Rentals, L.C.
  LA   LLC   Borrower     100 %
 
                   
International Snubbing Services, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
J.R.B. Consultants, Inc.
  TX   Corp.   Wild Well
Control, Inc.     100 %
 
                   
Non-Magnetic Rental Tools, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Oil Stop, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Production Management Industries, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
SE Finance LP
  DE   LP   SEGEN, LLC
SELIM, LLC   .0025% (GP)
99.9975% (LP)

Schedule 3 - Page 1



--------------------------------------------------------------------------------



 



                          Jurisdiction of   Organization       Percent
Subsidiary Name   Organization   Type   Owned By   Ownership
 
                   
SEGEN, L.L.C.
  DE   LLC   SELIM, LLC     100 %
 
                   
SELIM, L.L.C.
  DE   LLC   Borrower     100 %
 
                   
SEMO, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
SEMSE, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Snubbing Technology
Services, LLC
  GA   LLC   International
Snubbing
Services, L.L.C.     100 %
 
                   
SPN Resources, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Stabil Drill Specialties, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Sub-Surface Tools, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Superior Canada Holdings, Inc.
  DE   Corp.   Borrower     100 %
 
                   
Superior Energy Liftboats, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Superior Energy Services, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Superior Inspection Services, Inc.
  LA   Corp.   Borrower     100 %
 
                   
Universal Fishing and Rental Tools, Inc.
  LA   Corp.   Workstrings,
L.L.C.     100 %
 
                   
Wild Well Control, Inc.
  TX   Corp.   Borrower     100 %
 
                   
Workstrings, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
1105 Peters Road, L.L.C.
  LA   LLC   Borrower     100 %
 
                   
Imperial Snubbing Services, Ltd.
  Trinidad and Tobago   Corp.   Borrower     100 %*
 
                   
Premier Oilfield Rentals
Limited
  Scotland   Corp.   Superior Energy
Services
(Holdings)
Limited     100 %*

Schedule 3 - Page 2



--------------------------------------------------------------------------------



 



                          Jurisdiction of   Organization       Percent
Subsidiary Name   Organization   Type   Owned By   Ownership
 
                   
SES Canada, ULC
  Canada   Corp.   Superior Canada Holdings, Inc.     100 %*
 
                   
Southeast Australian Services, Pty., Ltd.
  Australia   Corp.   Borrower     100 %*
 
                   
Stabil Drill (U.K.) Limited
  Scotland   Corp.   Borrower     100 %*
 
                   
Superior Energy Staffing
De Mexico, S. de R.L. de C.V.
  Mexico   Corp.   SEMSE, L.L.C.
SEMO, L.L.C.   99.96% (SEMSE, L.L.C.)*
0.04% (SEMO, L.L.C.)*
 
                   
Superior Energy Services
De Mexico, S. de R.L. de C.V.
  Mexico   Corp.   SEMO, L.L.C.
SEMSE, L.L.C.   99.96% (SEMO, L.L.C.)*
0.04% (SEMSE, L.L.C.)*
 
                   
Superior Energy Services
de Venezuela, C.A.
  Venezuela   Corp.   Borrower     100 %*
 
                   
Superior Energy Services
(Holdings) Limited
  Scotland   Corp.   Borrower     100 %*
 
                   
Superior Energy Services Limited
  Scotland   Corp.   Superior Energy
Services (Holdings)
Limited     100 %*

 

*   Only 66% of the stock is pledged (See Section 2.18)

Schedule 3 - Page 3



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPLIANCE CERTIFICATE

To:   The Lenders parties to the
Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Amended
and Restated Credit Agreement dated as of October 31, 2005 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
SESI, L.L.C. (the “Borrower”), Superior Energy Services, Inc. (the “Parent”),
JPMorgan Chase Bank, N.A., as Agent, Wells Fargo Bank, N.A., as Syndication
Agent, Whitney National Bank, as Documentation Agent, and the Lenders party
thereto. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings defined in the Credit Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1.    I am the duly elected Treasurer of the Borrower;
     2.    I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and each of its Subsidiaries during
the accounting period covered by the attached financial statements;
     3.    The examinations described in Paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
     4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.
     5.    Schedule I, Item B hereto sets forth the determination of the
Applicable Margin, Applicable Fee Rate and Applicable Letter of Credit Fee Rate,
commencing on the fifth Business Day following the delivery hereof.
     Described below are the exceptions, if any, to Paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

Exhibit A - Page 1



--------------------------------------------------------------------------------



 



 
 
 
 
 
 
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this __ day of ______, ____.

Exhibit A - Page 2



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
PARENT’S FINANCIAL COVENANTS
(As of                     )

                  A.     Minimum Net Worth (Section 6.18.1)
 
               
Net Worth as of December 31, 2004
          $    
 
               
Plus Quarterly Positive Net Income after January 1, 2005 (50%)
          $    
 
               
Plus Net Equity Proceeds after January 1, 2005 (75%)
          $    
 
               
Required Net Worth
          $    
 
               
Actual Net Worth
          $    
 
               
 
                B.     Maximum Leverage Ratio (Section 6.18.2)
 
               
Total Funded Indebtedness(*)
          $    
 
               
Plus Additional Contingent Consideration
  $       $    
 
               
Net Income for Trailing 4 Quarters
  $            
 
               
Plus Interest Expense
                                  
 
               
Plus Income Taxes
               
 
               
Plus Depreciation
               
 
               
Plus Amortization
               
 
               
EBITDA
          $    
 
               
Ratio (actual)
          ___ to 1.00
Ratio (required)
            3.00 to 1.00  
 
                C.     Maximum Adjusted Leverage Ratio (6.18.3)
 
               
Total Funded Indebtedness(*)
  $            
 
               
Plus Additional Contingent Consideration
  $       $    
 
               
EBITDA for Trailing 4 Quarters (see B above)
  $            
 
               
Plus Plug and Abandonment Liabilities
  $       $    
 
               
Ratio (actual)
          ____ to 1.00
Ratio (required)
            3.65 to 1.00  

Exhibit A - Page 3



--------------------------------------------------------------------------------



 



                  D.     Minimum Fixed Charge Coverage Ratio (Section 6.18.4)
 
               
EBITDA for Trailing 4 Quarters (see B above)
  $            
 
               
Interest Expense
  $            
 
               
Plus Scheduled Payments of Principal on
Permitted Funded Indebtedness
  $                                  
 
               
Plus Cash Income Taxes actually paid
  $       $    
 
               
Total Fixed Charges
          $    
 
               
Ratio (actual)
          ___ to 1.00
Ratio (required)
            1.50 to 1.00  
 
                E.     Maximum Capital Expenditures (Section 6.18.5)
 
               
Capital Expenditures since January 1, ____
          $    
 
               
Maximum Capital Expenditures (YTD)
          $ 150,000,000.00  

 

*   Includes face amount of all Letters of Credit outstanding.

Exhibit A - Page 4



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AGREEMENT
     This Assignment Agreement (this “Assignment Agreement”) between
______________ (the “Assignor”) and ______________ (the “Assignee”) is dated as
of ____________, 20 ____. The parties hereto agree as follows:
     1.      PRELIMINARY STATEMENT. The Assignor is a party to an Amended and
Restated Credit Agreement (which, as it may be amended, modified, renewed or
extended from time to time is herein called the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.
     2.      ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
     3.      EFFECTIVE DATE. The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after this Assignment Agreement, together with any consents required under the
Credit Agreement, are delivered to the Agent. In no event will the Effective
Date occur if the payments required to be made by the Assignee to the Assignor
on the Effective Date are not made on the proposed Effective Date.
     4.      PAYMENT OBLIGATIONS. In consideration for the sale and assignment
of Loans hereunder, the Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. On and after the
Effective Date, the Assignee shall be entitled to receive from the Agent all
payments of principal, interest and fees with respect to the interest assigned
hereby. The Assignee will promptly remit to the Assignor any interest on Loans
and fees received from the Agent which relate to the portion of the Commitment
or Loans assigned to the Assignee hereunder for periods prior to the Effective
Date and not previously paid by the Assignee to the Assignor. In the event that
either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit it to the other party hereto.
     5.      RECORDATION FEE. The Assignor and Assignee each agree to pay
one-half of the recordation fee required to be paid to the Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of
Schedule 1.

Exhibit B - Page 1



--------------------------------------------------------------------------------



 



     6.      REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectibility of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.
     7.      REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee
(i) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) confirms
that the execution and delivery of this Assignment Agreement by the Assignee is
duly authorized, (v) agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender, (vi) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1,
(vii) confirms that none of the funds, monies, assets or other consideration
being used to make the purchase and assumption hereunder are “plan assets” as
defined under ERISA and that its rights, benefits and interests in and under the
Loan Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify
and hold the Assignor harmless against all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignee’s non-performance of the obligations assumed under this Assignment
Agreement, and (ix) if applicable, attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes.
     8.      GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Louisiana.

Exhibit B - Page 2



--------------------------------------------------------------------------------



 



     9.       NOTICES. Notices shall be given under this Assignment Agreement in
the manner set forth in the Credit Agreement. For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth in the attachment to Schedule 1.
     10.     COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may
be executed in counterparts. Transmission by facsimile of an executed
counterpart of this Assignment Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart and such facsimile shall be deemed to be
an original counterpart of this Assignment Agreement.
     IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

Exhibit B - Page 3



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO ASSIGNMENT AGREEMENT

                1.   Description and Date of Credit Agreement: Amended and
Restated Credit Agreement dated as of October 31, 2005 among SESI, L.L.C., as
Borrower, Superior Energy Services, Inc., as Parent, JPMorgan Chase Bank, N.A.,
as Agent, Wells Fargo Bank, N.A., as Syndication Agent, Whitney National Bank,
as Documentation Agent, and the Lenders party thereto.
 
            2.   Date of Assignment Agreement: ______, _________
 
            3.   Amounts Outstanding (As of Date of Item 2 above):
 
           
 
          Revolving Loan
Facility
 
           
 
  a.   Assignee’s percentage of each Facility purchased under the Assignment
Agreement   ________%
 
           
 
  b.   Amount of each Facility purchased under the Assignment Agreement  
$__________
 
            4.   Assignee’s Revolving Loan Commitment purchased hereunder:  
$__________
 
            5.   Proposed Effective Date:    
 
            6.   Non-standard Recordation Fee Arrangement    

              ACCEPTED AND CONSENTED TO/BY
SESI, L.L.C   ACCEPTED AND CONSENTED TO/BY.
JPMORGAN CHASE BANK, N.A.
 
           
By:
  Superior Energy Services, Inc.,
Member Manager        
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:

Exhibit B - Page 4



--------------------------------------------------------------------------------



 



ATTACHMENT TO SCHEDULE 1 TO ASSIGNMENT AGREEMENT
ADMINISTRATIVE INFORMATION SHEET
Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)
ASSIGNOR INFORMATION
Contact:

                                          Name:                       Telephone
No.:                        
 
                                        Fax No.:                                
                               
 
                                        Payment Information:                    
 
                                        Name & ABA # of Destination Bank:      
                                     
 
                                        Account Name & Number for Wire Transfer:
                                         
 
                                        Other Instructions:                    
                 
 
                                        Address for Notices for Assignor:      
                 
 
                                        ASSIGNEE INFORMATION
Credit Contact:        
 
                                        Name:                       Telephone
No.:                      
 
                                        Fax No.:                                
                             
 
                                        Key Operations Contacts:        
 
                                        Booking Installation:                
Booking Installation:                                
 
                                       
Name:
                      Name:                          
 
                                        Telephone No.:                  
Telephone No.:                              
 
                                        Fax No.:                     Fax No.:  
                         

Exhibit B - Page 5



--------------------------------------------------------------------------------



 



                                          Payment Information:        
 
                                        Name & ABA # of Destination Bank:      
                                       
 
                                                             
 
                                        Account Name & Number for Wire Transfer:
                                             
 
                                                             
 
                                        Other Instructions:                    
                 
 
                                        Address for Notices for Assignee:      
                                   
 
                                                         
 
                                                         

Exhibit B - Page 6



--------------------------------------------------------------------------------



 



                                          AGENT INFORMATION        
 
                                        Assignee will be called promptly upon
receipt of the signed agreement.
 
                                        Initial Funding Contact:      
Subsequent Operations Contact:
 
                                       
Name:
                      Name:                              
 
                                        Telephone No.:                 Telephone
No.:                                    
 
                                        Fax No.:                   Fax No.:    
                             

Initial Funding Standards:
Cibor — Fund 2 days after rates are set.
Agent Wire Instructions:
Address for Notices for Agent:

Exhibit B - Page 7